Exhibit 10.14

FULL SERVICE LEASE AGREEMENT FOR OFFICE

THIS FULL SERVICE LEASE AGREEMENT FOR OFFICE is made as of the Lease Date set
forth in the Basic Lease Data Section, by and between SUMMIT PLACE I, LLC, a
Missouri limited liability company (“Landlord”), and TIME WARNER TELECOM
HOLDINGS INC., a Delaware corporation (“Tenant”).

RECITALS:

A. Landlord is in the process of constructing an office building on the
Property, which Property is located in the development known as WingHaven in the
City of O’Fallon, Missouri;

B. Landlord desires to lease to Tenant, and Tenant desires to lease from
Landlord, the Premises as described in the Basic Lease Data.

AGREEMENT:

NOW, THEREFORE, Landlord and Tenant, in consideration of the premises and of the
mutual duties and obligations undertaken by Landlord and Tenant as set forth in
this Lease, hereby agree as follows:

1. Lease of Premises; Use.

A. Subject to the terms, covenants and conditions of this Lease, Landlord hereby
leases the Premises to Tenant, and Tenant hereby leases the Premises from
Landlord.

B. Tenant shall use and occupy the Premises for the Permitted Use as described
in the Basic Lease Data, and for no other use. All uses of the Premises by
Tenant shall be in accordance with all applicable zoning laws and shall not
require parking beyond the number of parking spaces allocated to Tenant under
this Lease. Tenant may not use the Premises in any manner not permitted in this
Section 1.B. Tenant at Tenant’s expense shall obtain all permits, licenses and
other consents required for Tenant’s activities, and Landlord makes no
representations that Tenant will be able to obtain all required permits,
licenses and other consents that are needed. Notwithstanding the foregoing,
Landlord shall solely be responsible to secure all construction approvals and
building permits as relates to the 1.) base building, 2.) base interior work and
3.) Tenant Improvements (defined below), all as set forth in Section 2 below.

C. Tenant shall have the right to select its own architect (the “Tenant
Measurement Architect”) for the purpose of verifying the measurement of the
Building and the Premises in accordance with the ANSI-BOMA 265-1-1996 method of
measurement. The initial verification of the space must be conducted upon
completion of the base building and shell construction documents and the final
verification of the space must be completed within thirty (30) days of Tenant’s
execution of this Lease. If the rentable square footage calculated by the Tenant
Measurement Architect differs from the rentable square footage calculated by
Landlord by less than one and one-half percent (1.5%), then Landlord’s
measurement shall be accepted by

 

- 1 -



--------------------------------------------------------------------------------

Tenant. If the rentable square footage calculated by the Tenant Measurement
Architect differs from the rentable square footage calculated by Landlord by one
and one-half percent (1.5%) or more, Landlord and/or Landlord’s architect shall
work with the Tenant Measurement Architect to agree upon the measurement of the
Building and the Premises. If the Tenant Measurement Architect and Landlord
and/or Landlord’s architect cannot agree upon said measurement within five
(5) business days, then Landlord or Landlord’s architect and the Tenant
Measurement Architect shall jointly select a third architect to conduct an
independent measurement of either or both the Building and the Premises about
which measurement or measurements the Tenant Measurement Architect and Landlord
differed. The two (2) measurements out of the three (3) measurements closest in
area shall be averaged and that average measurement shall be binding on Landlord
and Tenant for purposes of determining the rentable square footage of the
Building and/or the Premises under the terms of this Lease. Landlord and Tenant
shall equally share the cost of the engagement of the third independent
architect. Once the Building measurements are determined pursuant to the
foregoing procedure, such Building measurements shall be deemed final and not
subject to any changes during the Initial Lease Term, as it may be extended
(other than changes necessary if space is added to or subtracted from either the
Building or the Premises).

D. Tenant’s rights are subject to all restrictions, indentures, covenants,
easements, rights-of-way of record, if any, and applicable zoning regulations.
The zoning classification for the Property is currently HTCD (High Tech Corridor
District). Notwithstanding the foregoing, Landlord warrants to Tenant that those
specific uses as are set forth in clause (i) of item number 7 of the Basic Lease
Data are permissible under all current state, county, and local laws and
governance (including land use covenants) as relates to the Building, provided,
however, that wireless telecommunication facilities that include new or modified
wireless telecommunication support structures require a conditional use permit.
Further notwithstanding the foregoing, Landlord agrees that at no time during
the Initial Lease Term, as it may be extended, shall Landlord undertake, or
cooperate with any rezoning of the Building in any manner which would materially
reduce or restrict Tenant’s permitted uses as set forth in clause (i) of item of
7 of the Basic Lease Data, except to the extent required by law.

E. Promptly after the necessary information is available, Landlord and Tenant
shall execute a written memorandum setting forth the Commencement Date, the
expiration date, the Rent Commencement Date, the number of rentable square feet
in the Premises and the Building, the Base Rent, Tenant’s Proportionate Share,
Tenant’s acceptance of the Landlord’s Base Interior Work and the Tenant
Improvements, and such other factual matters as Landlord or Tenant shall
reasonably request.

2. Construction of Building, Landlord’s Base Interior Work, Tenant Improvements
and Tenant Access For Work By Tenant.

A. Landlord shall construct and deliver the base Building and parking areas
(including all base building operating systems, structural elements, site work,
parking areas, all landscaping), and Landlord’s Base Interior Work (defined
below) to the Premises, at the sole cost and expense of Landlord, without any of
such development or construction costs being part of Building operating costs or
being deducted from the Tenant Allowance. The term “Base Interior

 

- 2 -



--------------------------------------------------------------------------------

Work” shall mean the work which is described on Exhibit C to this Lease and is
being performed with respect to the Premises. Paric Corporation shall provide
the warranties on the Base Interior Work and the Tenant Improvements for twelve
(12) months following the Substantial Completion Date (defined below), and said
improvements shall be constructed in good and workmanlike manner and in
compliance with all Applicable Laws and building codes. With respect to the
warranty for the Base Interior Work, notwithstanding any provision in this Lease
to the contrary, it is understood and agreed that the one year warranty shall
apply only to those items of Base Interior Work listed on Exhibit C.

B. The term “Tenant Improvements” shall refer to the tenant finish work
described in the construction drawings attached as Exhibit D to this Lease and
any additional tenant finish work that is approved by Landlord and Tenant
pursuant to the procedures described in Exhibit E to this Lease (Landlord’s
approval not to be unreasonably withheld, conditioned, or delayed), but it shall
not include any other Tenant improvements. Landlord shall hire Paric Corporation
to complete the Tenant Improvements upon the terms set forth in Exhibit E.

C. Tenant shall pay all costs and expenses associated with designing and
constructing the Tenant Improvements, provided, however, Landlord has agreed to
first apply the Tenant Improvement Allowance and then the Additional Tenant
Improvement Allowance to the extent elected for use by Tenant as described in
the Basic Lease Data Section toward payment of the cost of the Tenant
Improvements (provided such Allowances may only be used to pay Permitted
Expenditures as defined on Exhibit E). Landlord shall complete the Tenant
Improvements in accordance with the construction drawings attached as Exhibit D
to this Lease, all of which have been approved by Landlord and Tenant (such
approved plans, specifications and drawings are collectively referred to as the
“Final Plans”).

D. If the amount of the actual costs for the Tenant Improvements are greater
than the amount of the Tenant Improvement Allowance, then at Tenant’s option,
Landlord will finance the amount by which the actual costs exceed the Tenant
Improvement Allowance up to a maximum of Fifteen Dollars and No Cents ($15.00)
per RSF of the Premises (the “Additional Tenant Improvement Allowance”). Tenant
shall be deemed to have irrevocably waived its right to an Additional Tenant
Improvement Allowance, if Landlord has not received from Tenant written notice
electing to use the Additional Tenant Improvement Allowance, prior to March 1,
2008. The Additional Tenant Improvement Allowance shall bear interest until paid
at eight and one-half percent (8- 1/2%) per annum and be amortized over the
Initial Lease Term, with the monthly amortization payment being added to the
Base Rent due; provided, however, the monthly amount added to Base Rent is not
increased by the annual 2% escalation factor that is applied to the Base Rent.
Tenant shall also have the right to pay the outstanding balance of the
Additional Tenant Improvement Allowance early, without penalty (except as
provided in the next sentence), and upon such early payment, the outstanding
balance, as amortized, will be reduced from the Base Rent, subject to Tenant’s
compliance with the next sentence. If the Additional Tenant Improvement
Allowance is prepaid, then Tenant shall reimburse Landlord for the amount of the
prepayment penalty, if any, that Landlord pays to its lender in connection with
a prepayment on its loan equal to the amount of the Additional Tenant
Improvement Allowance that is prepaid by Tenant. Landlord shall upon Tenant’s
request disclose to Tenant the amount of

 

- 3 -



--------------------------------------------------------------------------------

any prepayment penalty, and provide reasonable supporting documents relating
thereto, that would be applicable upon a prepayment of the Additional Tenant
Improvement Allowance.

E. Tenant shall pay to Landlord as Additional Rent (or to whomever such costs
are owed), as per the terms of Exhibit E, all Tenant Improvement costs that
exceed the amount of the Tenant Improvement Allowance and Additional Tenant
Improvement Allowance or which otherwise are not eligible to be paid from said
allowances.

F. If Tenant desires to access the Premises on a total or partial basis during
the thirty (30) days prior to the Commencement Date to allow Tenant to install
telecommunications cabling, conduit and equipment, specialty equipment and
related furniture, fixtures and equipment; such access shall require the prior
electronic (such as email or facsimile) or written consent of Paric Corporation,
and such consent may not be unreasonably withheld, delayed or conditioned. Such
consent may be conditioned on terms and conditions that are reasonable and
necessary so that any such Tenant work does not interfere with Paric’s
completion of the Tenant Improvements.

G. Tenant acknowledges that Landlord is not obligated to provide or pay for any
work or materials to the Premises other than the Base Interior Work and the
Tenant Improvement Allowance and financing of the Additional Tenant Improvement
Allowance.

3. Term.

A. The initial term of this Lease shall be for the Initial Lease Term as
described on the Basic Lease Data section, commencing on the Commencement Date
described in the Basic Lease Data section, provided that if Tenant commences
operating its business at the Premises before said Commencement Date occurs, and
commences operating its business in more than fifty percent (50%) of the
Premises before said Commencement Date occurs, then the Commencement Date shall
be deemed to be such earlier date on which Tenant commenced business operations
at the Premises. The Initial Lease Term shall expire at 11:59 p.m. on the day
immediately prior to the tenth (10th) anniversary of the Rent Commencement Date;
provided that in the event the Rent Commencement Date falls on a date other than
the first day of a calendar month, then the Initial Lease Term shall extend from
the Commencement Date through the last day of the calendar month during which
said 10th anniversary of the Rent Commencement Date occurs. Notwithstanding the
foregoing, if the Commencement Date is delayed due to Tenant Delay (as defined
below), then the Commencement Date shall be accelerated to the date the
Commencement Date would have reasonably occurred had the Tenant Delay not
occurred. Notwithstanding the date set for the Commencement Date, the terms,
provisions, covenants and conditions of this Lease (except Tenant’s obligation
to pay Rent which shall not commence until the Free Rent Period, as defined
below, has expired) shall apply and be binding upon Landlord and Tenant from and
after the date of this Lease. For purposes of this Lease, the term “Lease Term”
shall mean the Initial Lease Term, plus any extensions of such Initial Lease
Term pursuant to this Lease. Subject to the next sentence, for purposes of this
Lease, the term “Tenant Delay” shall mean an actual delay in the Commencement
Date due to a delay to the extent caused by Tenant’s action or inaction, or any
reason within Tenant’s reasonable control, including, without limitation,
(i) the failure by Tenant or Tenant’s space planner, if any, to cooperate in a
timely

 

- 4 -



--------------------------------------------------------------------------------

manner with Landlord and Landlord’s architect in their preparation of any
documents required under Exhibit E to this Lease, or (ii) requesting changes to
the Final Plans, or (iii) the failure to timely perform any other obligations
expressly set forth under this Lease or Exhibit E hereto which failure delays
completion of the Tenant Improvements. Notwithstanding any provision in the
preceding sentence to the contrary, an inaction by Tenant shall not be deemed to
constitute Tenant Delay unless either: (i) Tenant fails to take an action
expressly required by the Lease, or ii) Tenant’s failure to act constitutes a
breach of its obligation to timely and reasonably cooperate with Landlord on all
construction related matters, and Landlord has given Tenant written notice that
specific inaction by Tenant may result in Tenant Delay if Tenant fails to timely
take the action requested in Landlord’s notice.

B. The Tenant Improvements shall be deemed to be “substantially complete” (the
“Substantial Completion Date”) for purposes of determining the Commencement Date
when they are in a state of completion such that there would be no material
interference with Tenant’s use and occupancy of the Premises for its intended
use at that time under clause (i) of Section 7 of the Basic Lease Data Section
of this Lease, caused by any incomplete or improperly completed work of Landlord
required under this Lease, including but not limited to those Landlord
responsibilities set forth in Section 2. Landlord shall give Tenant not less
than fifteen (15) business days prior notice of the anticipated Substantial
Completion Date, and in no event shall the Commencement Date occur until the
Substantial Completion Date has occurred except as relates to a Tenant Delay.
The date on which the Tenant Improvements are substantially completed and on
which possession of the Premises is delivered to Tenant is also referred to as
the Delivery Date or Commencement Date.

C. 1. The term “Original Target Substantial Completion Date” shall mean
December 1, 2007. The term “Adjusted Target Substantial Completion Date” shall
mean the Original Target Substantial Completion Date as extended by the number
of days the Delivery Date is delayed due to Tenant Delay, Force Majeure Events
(defined below) or failure to accomplish the milestone set forth in Section 3.E
below by July 15, 2007. The term “GAP Period” shall mean the period between the
Adjusted Target Substantial Completion Date and the Delivery Date if the
Delivery Date occurs after the Adjusted Target Substantial Completion Date.

2. With respect to the number of days of the GAP Period that fall in December
2007 or January 2008, Tenant shall be entitled to receive additional rent
abatement equal to an additional one (1) day’s Annual Base Rent for every
calendar day of the GAP Period that falls in December 2007 or January 2008.

3. With respect to the number of days of the GAP Period that fall in February
2008 or March 2008, Tenant shall be entitled to receive additional free rent
equal to an additional one and one half (1.5) day’s Annual Base Rent for every
calendar day of the GAP Period that falls in February 2008 or March 2008.

4. With respect to the number of days of the GAP Period that fall in April 2008
or May 2008, Tenant shall be entitled to receive additional free rent equal to
an additional two (2) day’s Annual Base Rent for every calendar day of the GAP
Period that falls in April 2008 or May 2008.

 

- 5 -



--------------------------------------------------------------------------------

5. The additional free rent to which Tenant is entitled pursuant to Sections
3.C.2, 3.C.3 and 3.C.4 above is collectively referred to as “Additional Free
Rent”. As an example to illustrate this Section 3.C, assume that the Adjusted
Target Substantial Completion Date was December 31, 2007, and assume the
Delivery Date was April 2, 2008. Under this example, Tenant would be entitled to
125 days of Additional Free Rent [31 days of the GAP Period fall in January
(31x1=31), plus 60 days fall in February and March (60 x 1.5 = 90) plus 2 days
fall in April (2x2=4)].

6. Tenant shall receive the Additional Free Rent as liquidated damages as
Tenant’s sole and exclusive remedy for late delivery of the Premises, and not as
a penalty, it being agreed that Tenant’s actual damages attributable to such
delay would be difficult or impossible to ascertain. However, in the event that
Landlord is not able to substantially complete construction of the Premises and
the Tenant Improvements by May 31, 2008, then Tenant will have the right to
terminate this Lease upon written notice to Landlord given after May 31, 2008,
provided such termination notice is received by Landlord prior to substantial
completion of the Premises and the Tenant Improvements.

D. As used herein, the term “Tenant Delay” as defined in Section 3.A shall also
include, without limitation (but subject to the limitation in the last sentence
of Section 3.A), any actual delay in the performance of Landlord’s Work to the
extent caused by (i) any failure of Tenant to respond to any request for
approval required hereunder within the period specified in this Lease for such
response or, where no response time is specified, within a reasonable period
after receipt of written request therefor; (ii) any change by Tenant to the
Final Plans; (iii) any request by Tenant either that Landlord perform any work
in addition to Landlord’s Work, or that Landlord delay completion of Landlord’s
Work to be performed prior to the Delivery Date for any reason; (iv) any delay
in Landlord’s Work caused by the performance of any work by Tenant prior to the
Delivery Date; (v) any other acts by Tenant, or failures to act by Tenant which
are required under this Lease; or (vi) any acts by Tenant that are permitted
under this Lease and are undertaken by Tenant (such as Tenant construction work
interfering with construction of Tenant Improvements) under this Lease, and
which cause a delay completion of Landlord’s Work.

E. The Target Substantial Completion Date is based on the parties’ agreement
that the Final Plans are attached hereto as Exhibit D (included as part of the
Final Plans is Addendum 1 dated July 20, 2007 prepared by Arcturis). If Tenant
requests changes to the Final Plans, that may cause an adjustment to the Target
Substantial Completion Date.

F. The term “Free Rent Period” shall mean the sum of One Hundred Five (105) Days
plus the number of days, if any, comprising the Late Delivery Period. The term
“Late Delivery Period” shall equal the number of days that elapse, if any,
between Adjusted Target Substantial Completion Date and the Delivery Date if the
Tenant Improvements have not been substantially completed by the Adjusted Target
Substantial Completion Date.

4. Rent Commencement and Base Rent.

A. Tenant shall have a free rent period that commences on the Commencement Date
and continues for a period equal to the Free Rent Period. Tenant’s

 

- 6 -



--------------------------------------------------------------------------------

obligation to pay Rent (as defined below) under this Lease shall commence
immediately after the Free Rent Period expires. The term “Rent Commencement
Date” shall mean the day following the last day of the Free Rent Period. All
Rent shall be paid to Landlord at the address set forth for payment of Rent in
the Basic Lease Data Section of this Lease, subject to Landlord’s right to
change such address from time to time by notice to Tenant.

B. The annual base rent (the “Base Rent”) payable for each Lease Year (as
defined below) shall be paid in monthly installments in the amount(s) set forth
in the Basic Lease Data Section above, in advance and without any set off or
deduction, beginning on the Rent Commencement Date, and continuing on the first
day of each calendar month during this Lease Term (which amount is subject to
adjustment as per the next sentence if the date for the payment of the first
month’s rent falls on a date other than the first day of a calendar month). If
such date for the payment of the first month’s rent falls on a date other than
the first day of a calendar month, then the Base Rent due on that date shall be
prorated over the number of days during such partial initial month commencing
with the date on which the first month’s rent was due and ending with the last
day of that calendar month.

C. As used in this Lease, the term “Rent” shall mean and refer both to the Base
Rent provided under this Lease and Additional Rent, which shall all be due
without any set off or deduction. The term “Additional Rent” shall mean any and
all payments to be made by Tenant under this Lease, other than Base Rent,
including, but not limited to, Tenant’s share of Operating Expenses, Insurance
Expenses and Taxes (when included and properly invoiced as described in
Section 5), Tenant’s applicable net share of the cost of the Tenant
Improvements, if any, interest, late charges, attorneys’ fees and any amounts or
costs expended or incurred by Landlord in curing a default that is not timely
cured by Tenant. Additional Rent shall be deemed for the purpose of securing the
collection thereof to be additional rent under this Lease, whether or not the
same be designated as such, and shall be due and payable at the time provided in
this Lease, and, subject to the next sentence, if no such time is provided it
shall nevertheless be collectible as additional rent on demand or together with
the next succeeding installment of Base Rent, whichever shall first occur; and
Landlord shall have the same rights and remedies upon Tenant’s failure to pay
the same as for the non-payment of the Base Rent. Notwithstanding the foregoing,
at no time during the Initial Lease Term, as it may be extended, shall Tenant
have less than thirty (30) days to pay any installment of Additional Rent except
for only those installments of Additional Rent which comprise regular monthly
scheduled estimated payments of Tenant’s Proportionate Share as set forth in
Section 5.F herein.

D. As used in this Lease, the term “Lease Year” shall mean and refer to the
periods of twelve (12) consecutive calendar months commencing on the Rent
Commencement Date (provided that if the Rent Commencement Date falls on a date
other than the first day of a calendar month, then the first Lease Year shall
consist of the partial calendar month in which the Rent Commencement Date occurs
plus the twelve (12) full calendar months thereafter), and the remaining Lease
Years shall be the successive periods of twelve (12) full calendar months
following the expiration of the first Lease Year, and continuing until the
expiration or termination of this Lease Term. The period between the
Commencement Date and the Rent Commencement Date shall also be considered to be
part of the first Lease Year.

 

- 7 -



--------------------------------------------------------------------------------

E. If Tenant shall fail to pay to Landlord any Rent or other charge due Landlord
under this Lease within ten (10) calendar days after the date due (defined as a
“Delinquent Payment”), Tenant shall be assessed a late fee in accordance with
the following formula. If this is Tenant’s only Delinquent Payment within the
thirty-six (36) months preceding this Delinquent Payment, then the late charge
shall be $500. If this is Tenant’s second Delinquent Payment within the
thirty-six (36) months preceding this Delinquent Payment, then the late charge
shall be $1,000. If this is Tenant’s third or more Delinquent Payment within the
thirty-six (36) months preceding this Delinquent Payment, then the late charge
(for each such Delinquent Payment) shall be $3,000. The late charge is a one
time charge that can be added by the Landlord to each payment that is more than
ten (10) calendar days late and is intended to compensate Landlord for the extra
time and trouble it incurs in dealing with late payments. Pursuant to
Section 13.F of this Lease, the Landlord may charge interest on late payments at
a rate not to exceed the lesser of one percent (1%) per month or the maximum
amount allowed by Applicable Laws, in addition to charging a late fee on such
late payments (such interest compensates Landlord for money that Landlord could
have earned on Tenant’s payment if Tenant’s payment had been paid when it was
due).

5. Operating Expenses, Taxes and Insurance Expenses.

A. For each calendar year (including any partial calendar year) during the Lease
Term, Tenant shall pay to Landlord, as Additional Rent, an amount equal to
Tenant’s Proportionate Share (as defined in the Basic Lease Data portion of this
Lease) of (i) any increase in Taxes (as hereinafter defined) over the Base Year
Taxes (defined in Section 5.B(2) below) assessed against the Property; (ii) any
increase in Uncontrollable Operating Expenses (as hereinafter defined) for the
Property over the amount of Uncontrollable Operating Expenses for the Base Year
for Operating Expenses as set forth in the Basic Lease Data Section above,
(iii) subject to the caps set forth in Sections 5.I and 5.J below, any increase
in Controllable Operating Expenses (as hereinafter defined) for the Property
over the Base Amount of Controllable Operating Expenses (as hereinafter
defined), and (iv) any increase in Insurance Expenses (as hereinafter defined)
for the Property over the amount of Insurance Expenses for the Base Year for
Insurance Expenses as set forth in the Basic Lease Data Section above.

B.(1) “Tax” or “Taxes” (as such term is used in this Lease) shall include,
without limitation, any tax, assessment or similar governmental charge imposed
against the Property, or against any of Landlord’s personal property used solely
in the operation and/or maintenance of the Property. Taxes shall also include
payments in lieu of taxes in the event that Landlord agrees to make payments to
the taxing authorities in lieu of property taxes. Taxes, as contemplated in this
Lease, are predicated on the present system of taxation in the State of
Missouri. Therefore, if due to a future change in the method of taxation, any
rent, franchise, use, profit or other tax shall be levied against Landlord in
lieu of any charge which would otherwise constitute a Tax, such rent, franchise,
use, profit or other tax shall be deemed to be a Tax for the purposes of this
Lease. The term “Taxes” will not include any tax on Landlord’s corporate
existence, status, or income, or payroll taxes. In the event Landlord is
assessed with a Tax which Landlord, in its commercially reasonable discretion,
deems excessive, Landlord may (but is not obligated to) challenge said Tax or
may defer compliance therewith to the extent legally permitted. If Landlord
elects to challenge said Tax, all costs and expenses arising from only the

 

- 8 -



--------------------------------------------------------------------------------

use of non-related third party professional services firms, including attorneys’
fees, reasonably incurred by Landlord in connection with such challenge shall
also be treated as Taxes for the year in which such costs were incurred,
provided it was commercially reasonable for Landlord to undertake to challenge
said Tax. Landlord will give good faith consideration to any request made by
Tenant for Landlord to contest the Taxes. Notwithstanding the forgoing, if there
is a future change in the method of taxation, Landlord in connection with making
a determination of what new taxes shall be treated as “Taxes” hereunder shall at
all times act in good faith and in an equitable manner in making such
determination.

(2) “Base Year Taxes” shall mean the Taxes paid for the Property for the Tax
Base Year. Notwithstanding the foregoing, if the Building is not fully assessed
for real estate taxes during the Base Year based on a 95% or greater level of
occupancy, then Base Year Taxes shall be “grossed up” to that amount of Taxes
that, using reasonable projections, would normally be expected to be incurred
during the Base Year, if the Building was ninety-five percent (95%) occupied and
fully assessed during such Base Year, as determined under the accounting
principles used by Landlord for the Building, consistently applied.

C.(1) “Operating Expenses” (as such term is used in this Lease) shall include
all commercially reasonable costs and expenses incurred by Landlord in operating
and maintaining the Property including, without limitation except for those cost
items which shall be specifically excluded as set forth below, the following:
the cost of maintaining, repairing and replacing the Common Areas (as defined
below) and all systems in the Common Areas; the cost of maintaining, servicing,
repairing and replacing all HVAC (as defined below) equipment servicing the
Premises to the extent that Landlord provides said services; the cost of
providing all services Landlord provides pursuant to Section 7 of this Lease
(other than expenses excluded by this Section 5.C(1), such as certain capital
expenditures); the cost for all service agreements and subcontractor charges
related to operating and maintaining the Property; utilities; landscaping;
painting; sign maintenance (common signs only, not those specific to other
tenants); resurfacing and striping of the parking areas on the Property; snow
and ice removal; fire protection charges; janitorial services; commercially
reasonable wages/salaries and benefits of all employees engaged in the operation
and management of the Property, together with any applicable social security
taxes, employment taxes or other taxes levied against such wages/salaries;
amortized cost of capital improvements which are required by any governmental
authority to keep the Property in compliance with all Applicable Laws and which
are promulgated after but not before the Commencement Date (as defined below)
(amortized over the useful life of such improvements); the amortized cost of any
capital improvement which reduces other Operating Expenses, which shall at all
times be limited to the lesser of i.) the actual extent of such reduction in
Operating Expenses on an annual cash basis or ii.) the amortized useful life of
the capital improvement based upon the lesser time period provided by original
equipment manufacturer specifications or GAAP; any applicable indenture,
declaration of covenants, reciprocal easement agreement expenses, obligations,
or trustee’s fees or assessments (including special assessments) provided that
same is lawfully imposed on the property for which Landlord is legally obligated
to comply, and, subject to Section 5.I, a management fee for the company that
manages the Property (which manager may be Landlord, an affiliate of Landlord,
or an unrelated company), plus increases in Operating Expenses provided under
this Section. Landlord shall have no duty to

 

- 9 -



--------------------------------------------------------------------------------

provide security or policing service for the Property or the Building or the
Common Areas, but if Landlord does provide such service, the cost of such
service shall be included within Operating Expenses, provided however, that
Tenant shall have no obligation to pay that portion of the cost of such security
services to the extent that such services or the related costs are a.) in excess
of what is commonly provided and paid by tenants in other multi-tenant office
buildings in the West St. Louis office market or b.) are provided only to other
tenants leasing space in the building and are not provided to Tenant.

Operating Expenses shall not include: (1) mortgage principal or interest;
(2) ground lease payments; (3) leasing commissions and other marketing and
leasing costs; (4) costs of advertising space for lease in the Building;
(5) costs for which Landlord is reimbursed therefore from any source; it being
understood that any rent payments or other payments by tenants in the nature of
additional rent as provided in this Section of this Lease shall not be deemed
sources of reimbursement to Landlord for such costs; (6) any depreciation and
amortization of capital expenditures (except as expressly provided herein);
(7) legal fees incurred for negotiating leases or collecting rents; (8) costs
directly and solely related to the maintenance and operation of the entity that
constitutes Landlord, such as accounting fees incurred solely for the purpose of
reporting Landlord’s financial condition; (9) the costs of special services,
tenant improvements and concessions, repairs, maintenance items or utilities
separately chargeable to, or specifically provided for, individual tenants of
the Building, including, without limitation, the cost of preparing any space in
the Building for occupancy by any tenant and/or for altering, renovating,
repainting, decorating, planning and designing spaces for any tenant in the
Building in connection with the renewal of its lease and/or costs of preparing
or renovating any vacant space for lease in the Building (including permit,
license and inspection fees); (10) attorneys’ fees and disbursements, recording
costs, mortgage recording taxes, title insurance premiums, title closer’s
gratuity and other similar costs, incurred in connection with any mortgage
financing or refinancing or execution, modification or extension of any ground
lease; loan prepayment penalties, premiums, fees or charges; (11) salaries and
all other compensation (including fringe benefits and other direct and indirect
personnel costs) of partners, officers and executives above the grade of
regional property manager or building manager of Landlord or the managing agent;
(12) fees, costs and expenses incurred by Landlord in connection with or
relating to claims against or disputes with tenants of the Building or the
negotiation of leases with tenants or prospective tenants, including, without
limitation, legal fees and disbursements; (13) any and all capital expenditures
except as expressly permitted herein; (14) costs incurred by Landlord for the
original construction and development of the Building and for the completion of
any work relating to a zoning condition or requirement of any governmental
agency in connection with the original approval of the construction and
development of the Building; (15) that portion of any costs or expenses that are
paid to any entity affiliated with Landlord which are in excess of a
commercially reasonable amount for the same service as determined by what other
landlords commonly charge other office tenants in the greater St. Louis office
market; (16) any costs actually reimbursed under the warranty of any general
contractor, subcontractor or supplier and realized by Landlord; (17) attorneys’
fees and disbursements, brokerage commissions, transfer taxes, recording costs
and taxes, title insurance premiums, title closer’s fees and gratuities and
other similar costs incurred in connection with the sale or transfer of an
interest in Landlord or the Building; (18) costs and expenses of administration
and management of partnership and/or

 

- 10 -



--------------------------------------------------------------------------------

limited liability company activities of Landlord; (19) general corporate
overhead and administrative expenses of Landlord or its managing agent that are
not directly related to the operation, management, or maintenance of the
Building; (21) Costs incurred as a result of Landlord’s breach of its
obligations under this Lease; (22) Costs and expenses attributable to any
testing, investigation, management, maintenance, remediation, or removal of
Hazardous Materials, other than any testing or monitoring customarily conducted
by owners of buildings comparable to the Building in the ordinary course of
operating and managing the same and any reasonable testing required by the
holder of any mortgage encumbering the Building or the Property; (23) the
purchase price or rental of sculptures, paintings, and other works of art (but
not the reasonable costs of maintaining the same); (24) costs actually
reimbursed by insurers or by governmental authorities in eminent domain
proceedings and realized by Landlord; (25) costs incurred for any items to the
extent Landlord recovers under a manufacturer’s, materialman’s, vendor’s or
contractor’s warranty; (26) Charitable or political contributions; (27) costs
(including costs, such as, but not limited to, attorneys’ fees and
disbursements, associated with any court judgment or arbitration award obtained
against Landlord) directly resulting from the willful misconduct of Landlord;
(28) compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord or by the operator thereof (i.e., newsstands,
food and beverage sellers); (29) direct “Takeover expenses” (i.e., expenses of
another tenant or prospective tenant incurred by Landlord with respect to space
located in the Building or another building of any kind or nature in connection
with the leasing of space in the Building); (30) accounting and legal expenses,
except if and to the extent that the same are directly related to operating the
Building; (31) any form of personal or business income tax payable by Landlord
or its constituents in connection with the ownership. operation, or sale of the
property; (32) sums paid by Landlord for any indemnity, damages, fines, late
charges, penalties or interest for any late payment or to correct violations of
building codes or other Applicable Laws, regulations or ordinances applicable to
the Building, except for expenditures for repairs, maintenance and replacement
or other items that would otherwise reasonably constitute Expenses, provided,
however, Operating Expenses may include such things as fines, late charges,
penalties and interest to the extent reasonably necessary in connection with the
management of the Building, provided such charges were not the result of
Landlord’s negligence or other malfeasance; and (33) equipment rental charges,
unless such rental charges are for equipment used for maintenance or operation
of the Property.

(2) Notwithstanding any provision in this Lease to the contrary, Landlord shall
separate Operating Expenses into two subcategories: (i) Uncontrollable Operating
Expenses, and (ii) Controllable Operating Expenses. “Uncontrollable Operating
Expenses” shall mean those expenses over which Landlord has very little or no
control and includes, without limitation, the cost of snow and ice removal, the
cost of repairs and the cost of utilities. “Controllable Operating Expenses”
shall mean all operating expenses of every kind and nature, excepting only for
the costs of a.) real estate taxes, b.) all utilities, c.) normal and customary
insurance for the Property, d.) snow and ice control and removal, and e.)
repairs, which shall be the only “uncontrollable operating expenses”.

(3) The “Base Amount of Controllable Operating Expenses” shall mean the amount
of Controllable Operating Expenses for the Property for calendar year 2008.

 

- 11 -



--------------------------------------------------------------------------------

D. “Insurance Expenses” (as such term is used in this Lease) shall include all
costs of all insurance maintained by Landlord with respect to the Property,
including all insurance premiums Landlord pays for liability, property damage,
fire, earthquake, worker’s compensation, rental loss and any and all other
insurance for the Property required in this Lease or as Landlord reasonably
deems necessary limited to the extent that such insurance is commonly purchased
by landlords and charged to the tenants in other comparable office buildings in
the St. Louis office market.

E. If the occupancy for the Base Year or any later year is less than ninety-five
percent (95%), then Operating Expenses for the Base Year and that later year
shall be “grossed up” to that amount of Operating Expenses that, using
reasonable projections made by Landlord in good faith to be accurate and
equitable, would normally be expected to be incurred during the Base Year or
later year, if the Building was ninety-five percent (95%) occupied during such
Base Year and such later year, as determined under the accounting principles
used by Landlord for the Building, consistently applied. This Section 5.E. shall
control to the extent of any conflict with the terms of Section 5.C.
Additionally, the Base Year shall be further adjusted upwards to equitably
account for 1.) new systems warranties for the building which make maintenance
contracts for such systems unnecessary during the term of such warranties, and
2.) the estimated annual cost of those Operating Expenses for property and asset
management services to be provided by Landlord in future years but which were
not provided by Landlord during the Base Year because the Building is new
construction (for example, the annual cost of window washing, if Landlord does
not provide window washing during the first year because the Building is new
construction).

F. Tenant’s Proportionate Share of the foregoing increases in Taxes, Operating
Expenses and Insurance expenses shall be payable to Landlord in monthly
installments, in advance, due on the first of each month, in an amount
reasonably estimated from time to time by Landlord with Landlord not being
permitted to impose on Tenant more than one (1) revision in any one lease year
after the Landlord’s initial estimation of Tenant’s Proportionate Share in that
same lease year. Following the end of each calendar year and prior to April 1,
Landlord shall deliver a statement to Tenant setting forth Tenant’s actual
obligation for increases in Taxes, Operating Expenses, and Insurance Expenses
for the preceding calendar year, and the total amount of monthly payments paid
by Tenant to Landlord. In the event Tenant’s actual obligation exceeds Tenant’s
payments, Tenant shall pay the difference to Landlord on the date which is the
later of: (i) twenty (20) business days after receipt of Landlord’s statement,
or (ii) with the next installment(s) of Additional Rent due under this Lease
after receipt of Landlord’s statement. Conversely, in the event Tenant’s total
payments exceed Tenant’s actual obligation, Landlord shall credit the
overpayment against the next installment(s) of Rent due under this Lease.

G. Unless Tenant gives Landlord written notice of its election to audit the
Taxes, Operating Expenses and Insurance expenses for any one year within one
hundred eighty (180) days after receipt by Tenant of each year-end statement
concerning Taxes, Operating Expenses and Insurance Expenses, said statement
shall be deemed to be correct. During the one hundred and (180) days following
receipt of each year-end statement, Tenant or its authorized agent(s) and
consultants shall have the right, at Tenant’s sole cost and expense, to inspect
and

 

- 12 -



--------------------------------------------------------------------------------

audit Landlord’s records (including detailed summaries and receipts) relating to
the operation and maintenance of the Property with respect to Tenant’s
proportionate share of Operating Expenses, which audit shall be at the office of
Landlord’s managing agent at a mutually convenient time, during said agent’s
normal business hours. Any dispute over Operating Expenses shall be submitted to
the CPA firm that reviews Landlord’s books for the Property (the “Regular CPA”),
and the decision of the Regular CPA shall be binding on both parties, unless
Tenant gives Landlord written notice prior to submission of the dispute to the
Regular CPA that Tenant elects to have the dispute submitted to an independent
CPA firm (the “Independent CPA Firm”) that is reasonably acceptable to Landlord
and Tenant. If the dispute is submitted to the Independent CPA Firm, the
decision of the Independent CPA Firm shall be binding on both parties. If such
audit or audited statement shows that the amounts paid by Tenant to Landlord on
account of such charges exceeded the amounts to which Landlord was entitled
hereunder, or that Tenant is entitled to a credit with respect to any such
charges, Landlord shall, within thirty (30) days of the determination thereof,
refund to Tenant the amount of such excess or apply such amount as a credit
against Rent hereunder. Similarly, if it is determined that the amounts paid by
Tenant to Landlord on account of Operating Expenses were less than the amounts
to which Landlord was entitled hereunder, then Tenant shall, within thirty
(30) days of such determination, pay to Landlord, as Additional Rent hereunder,
the amount of such deficiency. All costs and expenses of any such audit shall be
paid by Tenant, except that if such audit shows that the aggregate amount of
Operating Expenses was overstated by Landlord, Landlord shall reimburse Tenant
for the reasonable out-of-pocket costs and expenses incurred by Tenant in such
audit, including the costs for the independent, certified public accountant or
such other consultant(s) as may have been hired by Tenant to provide such audit
services, a total amount of up to but not to exceed the lesser of a.) 10% of
such overpayments or b.) $10,000.00.

H. Notwithstanding any provision in this Lease to the contrary, when calculating
Tenant’s share of an increase in Controllable Operating Expenses, the increase
in the amount billed to Tenant for Controllable Operating Expenses from one year
to the next shall never exceed five percent (5%) of the Controllable Operating
Expenses for the Property for the preceding Lease Year on a noncumulative basis.

I. Landlord further agrees that Tenant’s Proportionate Share of the management
fee charged against Operating Expenses shall not exceed three and one half
percent (3-1/2%) of the Base Rent.

6. Common Areas. The “Common Areas” (as initially constructed or as the same may
at any time thereafter be constituted by Landlord) shall mean all areas, space,
facilities, equipment and signs made available by Landlord in the Building or on
the Property for the common and joint use and benefit of Tenant and other
tenants and permittees of Landlord, and their respective employees, agents,
subtenants, concessionaires, licensees, customers, and other invitees, and may
include the sidewalks, parking areas, driveways, yard area, landscaped areas,
lobbies, restrooms, stairs, ramps, elevators, exits and/or service corridors, to
the extent not contained within any area exclusively appropriated for the use of
any occupant. Landlord hereby expressly reserves the right, from time to time,
to reasonably determine the nature and extent of the Common Areas, and to make
such changes in the Common Areas and thereto from time to time, including the
size and/or shape or both of the Common Areas and the location and

 

- 13 -



--------------------------------------------------------------------------------

relocation of entrances, exits, landscaped areas and all other facilities
constituting Common Areas. In addition, Landlord also reserves the right to
impose reasonable rules and regulations relating to use of the Common Areas; to
construct, maintain and operate lighting and other facilities, equipment and
signs on all of the Common Areas; and to close temporarily all or any portion of
the Common Areas for the purpose of making repairs or changes thereto. Tenant is
hereby given a license (in common with all others to whom Landlord has or may
hereafter grant rights) to use, during the Lease Term, as may be extended, the
Common Areas as they may now or at any time during the Lease Term exist;
provided, however, that if the size, location or arrangement of such Common
Areas or the type of facilities at any time forming a part of such Common Areas
are changed or diminished, Landlord shall not be subject to any liability
therefor, nor shall Tenant be entitled to any compensation or diminution or
abatement of Rent therefor, and subject to the last sentence in this section,
nor shall such change or diminution of such areas be deemed a constructive or
actual eviction.

Notwithstanding the foregoing, at no time shall Landlord have any right to a.)
reduce in number or relocate off the Property any of the parking spaces
allocable to Tenant unless Landlord provides reasonable substitute parking (i.e.
comparable location, access and number of parking spaces), provided, however,
Section 9.E, rather than this paragraph, governs Landlord’s right to provide
substitute parking on a temporary basis following a casualty event, and/or b.)
disturb or modify or interrupt Tenant’s right to use, maintain, and operate
Tenant’s back-up power generator or any antennas then installed by Tenant,
provided, however, the parties shall work together to minimize any impact on
Tenant if it becomes necessary to affect such equipment in connection with
construction or maintenance work or in an emergency.

7. Landlord’s Repairs and Services.

A. Landlord shall maintain in good order and repair the Common Areas and the
structural portions, exterior windows, roof, foundations and interior of the
Building (including the basic heating, ventilation and air conditioning system
(“HVAC”), plumbing system, Landlord’s security system, if any, and that portion
of the electrical system servicing the Building which is located outside of the
Premises (which shall not include any portion of any backup generator electrical
system that is installed for Tenant’s use), whether located inside or outside of
the Building, but excluding from the areas and items Landlord is to maintain
those areas and items that Tenant is required to maintain pursuant to
Section 11.A). Tenant, however, shall repair and pay for any damage to tangible
property caused by the negligence or willful misconduct of Tenant or Tenant’s
employees, agents, invitees, subsidiaries, affiliates, contractors, clients,
customers or business partners, or caused by Tenant’s Default under this Lease
as such is defined in Section #13 herein. With it being understood that Tenant
is not a professional real estate operator and Tenant does not have any material
expertise in the management and operations of office buildings, then to the
extent that Tenant observes a need for any repairs or maintenance required to be
performed by Landlord under this Lease it will use commercially reasonable
efforts to so notify Landlord. Upon receipt of Tenant’s notice, Landlord shall
have a reasonable period of time to make such repairs or maintenance; however,
Landlord’s liability with respect to a failure or delay by Landlord to make any
such repairs or maintenance shall be limited to the cost of such repairs or
maintenance.

 

- 14 -



--------------------------------------------------------------------------------

B. Landlord shall provide electrical service (subject to Section 7.C) to the
Premises for building standard lay-in lighting, plus service of electricity
through floor and wall outlets (should Tenant require capacity, wiring or
service in excess of what is currently available, Tenant at its expense is
required to provide such additional capacity, wiring or service). Should Tenant
require emergency back up electrical service so that electrical service is not
disrupted in the event of a power failure, Tenant at its expense shall provide,
maintain, install, operate, repair and replace any back-up emergency generating
system and equipment that Tenant needs.

C. Pursuant to this Lease, Landlord is providing at no charge to Tenant (except
the cost of electricity as an Operating Expense), electricity for a standard
commercial office, provided, however, if Tenant installs supplemental HVAC
pursuant to Section 11.E of the Lease, a meter shall be installed at Tenant’s
expense to monitor the amount of electricity consumed by said supplemental HVAC
equipment, and all electricity consumed by the supplemental HVAC equipment shall
be treated as Excess Electric Consumption as provided below and shall be billed
to Tenant as provided below. In the event that Tenant at any time during the
Lease Term consumes more electricity than Tenant would be consuming if it were
operating a standard commercial office, Tenant shall pay to Landlord as
Additional Rent, the cost of the electricity consumed in excess of the amount
that would be consumed in a standard commercial office of the same size as the
Premises (referred to as Tenant’s “Excess Electric Consumption”). If Landlord
reasonably determines in good faith that Tenant is consuming excess amounts of
electricity, Landlord may estimate the amount of such Excess Electrical
Consumption and bill Tenant for the cost of such Excess Electrical Consumption,
provided, however, that the charge shall be based on a meter reading rather than
an estimate if a submeter has been installed pursuant to the next sentence. In
lieu of Landlord estimating the amount of Excess Electrical Consumption, Tenant
at Tenant’s expense may install a submeter to measure Tenant’s electrical
consumption, and if such a submeter is installed, Landlord shall use the meter
reading to calculate the amount of Excess Electrical Consumption. The cost of
Tenant’s Excess Electrical Consumption shall be billed to Tenant as Additional
Rent, and shall be due within twenty (20) business days after it is billed. If
said charge for Excess Electrical Consumption is not paid when due, Tenant also
shall pay to Landlord any interest and penalties charged to Landlord by the
utility company as a result of any late payment of the electrical bill due to
Tenant’s late payment of the amount due from Tenant. The charge for Tenant’s
Excess Electrical Consumption shall be no more than the charge from the utility
company providing such service, plus an administrative charge not to exceed the
lesser of a.) 10% of such additional amount or b.) One Hundred Dollars ($100.00)
per month. Tenant may inspect and copy any records maintained by Landlord
concerning Tenant’s Excess Electrical Consumption and the charges for such
electricity as provided in Section 5 G .

D. For purposes of this Lease, the term “normal business hours”, shall mean
Monday through Friday from 7:00 a.m. to 7:00 p.m. and Saturdays from 8:00 a.m.
to 1:00 p.m., excluding Sundays and holidays. For purposes of this Lease,
holidays shall only be comprised of (i) New Years Day, (ii) Memorial Day,
(iii) 4th of July, (iv) Labor Day, (v) Thanksgiving Day and (vi) Christmas Day,
and building holidays shall not be expanded beyond such days.

E. Landlord shall provide heat and air conditioning to the Premises and to the
Common Areas of the Building sufficient to maintain temperatures for normal
occupancy and

 

- 15 -



--------------------------------------------------------------------------------

general office use during normal business hours. If Tenant requests heating or
air conditioning at times other than during normal business hours, Tenant shall
pay for such usage, as Additional Rent, at the rate of $21.00 per hour per floor
during the first Lease Year (this rate is subject to further increases based
only upon actual increases in the cost of utilities after the first Lease Year).
Subject to the next sentence, in the event Tenant utilizes any heat generating
machines or equipment within the Premises which materially differ from those
machines and equipment commonly used in modern office space environments, or
which are used in a manner that generates more heat than would be generated by
the normal use of normal office equipment in the normal office, or in the event
Tenant installs any lighting in excess of building standard lighting which
generates an amount of additional heat within the Premises, Landlord reserves
the right to invoice Tenant for any additional air conditioning usage, or
install supplementary air conditioning units to the Premises; and the actual
cost of installation, operation and maintenance of such units shall be payable
by Tenant as Additional Rent. If the excess heat being generated by Tenant
affects only the Premises and not other Building tenants or Common Areas,
Landlord will work with Tenant on: (a) the extent to which Tenant is willing to
tolerate the excess heat in the Premises, and (b) the extent to which Tenant
desires Landlord to remove the excess heat from the Premises (which would be
removed at Tenant’s expense as provided in the preceding sentence), provided,
however, Tenant shall have the final decision on these alternatives so long as
the excess heat affects only the Premises.

F. Landlord shall provide public drinking water, restroom supplies, elevator
service, window washing and utilities to the Common Areas.

G. Landlord shall provide Standard Office Janitorial Services to the Premises,
Monday through Friday, excepting holidays, after 6:00 p.m. A list of the
Standard Office Janitorial Services to be provided by Landlord is attached to
this Lease as Exhibit G and made a part of this Lease. The cost of providing
Standard Office Janitorial Services to the Premises is treated as an Operating
Expense. In the event that Tenant requests additional janitorial services to the
Premises because of its use which are in excess of the scope of Standard Office
Janitorial Services, Landlord will quote a charge from time to time for such
additional janitorial services, and if Tenant desires that Landlord provide such
additional janitorial services, then Tenant shall pay the charge for such
additional janitorial services as Additional Rent.

H. Landlord has installed a keycard access system on the main entrance to the
Building and Tenant shall have access to the Building twenty-four (24) hours a
day for seven (7) days each week. Electric service and at least one (1) elevator
shall be in service on a 24/7 basis, except when not available because of break
down (but Landlord shall take commercially reasonable action to timely repair)
or events of force majeure as described below.

I. Parking spaces are provided as per Section 28 of this Lease.

J. Landlord shall make reasonable efforts to provide the foregoing services
(including, but not limited to, its repair obligations), but, in no event shall
Landlord be liable for damages, and except as provided below, nor shall the Rent
be abated due to any failure to furnish, or any delay in furnishing, any of the
foregoing services; nor shall the failure to furnish any such services be
construed as a constructive eviction of Tenant or relieve Tenant from the

 

- 16 -



--------------------------------------------------------------------------------

duty of observing and performing any of the provisions of this Lease. If Tenant
requests that Landlord provide repair services after normal business hours,
Landlord shall use commercially reasonable efforts to provide such services
after normal business hours, and Tenant agrees to reimburse Landlord for any
extra reasonable and documented cost to Landlord that arises from providing such
services after hours that would not have been incurred if the services were
provided during normal business hours, provided however, that Landlord shall
notify Tenant of such cost increase prior to the initiation of such work and
provide Tenant with sufficient time to evaluate and make such cost election.
Notwithstanding the foregoing, commencing after the third (3d) business day
after any such service interruption to or within the Premises and as relates to
the provision of a.) HVAC, b) electricity, or c.) water and sewer service, the
Base Rent will be equitably abated until such time as such interrupted services
are fully restored, provided such service interruption was not due to the
improper acts or improper omissions of Tenant (an omission shall mean failure to
perform an obligation required by this Lease), Tenant’s employees, contractors,
invitees or any one occupying the Premises through or under Tenant. Equitable
abatement means that the nature of the service interruption and the extent to
which it has affected Tenant’s business operations shall be taken into account
in arriving at an abatement amount that is fair and just under the
circumstances. If requested by Tenant in writing, Landlord shall advise Tenant
within one (1) business day after receipt of Tenant’s written request as to the
steps that are being taken by Landlord to restore Building services that have
been interrupted, and Landlord shall if requested by Tenant in writing allow
Tenant to verify that such steps are being taken. If both (i) the interrupted
Building service has not been restored by the start of the fourth (4th) business
day after such service was interrupted, and (ii) Landlord has failed to provide
Tenant within one business day after Tenant’s written request for such
information, reasonable evidence that Landlord is working diligently to cure
such service interruption, then Tenant, following written notice to Landlord
that Tenant is undertaking to restore specified Building services, may take
commercially reasonable steps to restore such services, and Landlord shall
reimburse Tenant for the reasonable and documented costs that it incurs in
restoring such services.

K. Except as otherwise provided in Sections 5.C and 7, the cost of providing the
services described in this Section 7 shall be considered Operating Expenses.

8. Insurance.

A. Tenant shall maintain in full force and effect at all times during the Lease
Term policies providing: (i) commercial property form insurance with a special
form endorsement protecting against physical damage (including, but not limited
to, fire, lightning, vandalism, earthquake (provided it is available at
commercially reasonable rates), sprinkler leakage, water damage, collapse, and
other extended coverage perils) to the extent of 100% of the replacement cost of
Tenant’s personal property, Tenant’s trade fixtures, and all leasehold
improvements installed by Landlord or Tenant whether installed before the
commencement of the Lease Term or during the Lease Term, (ii) as well as broad
form comprehensive or commercial general liability insurance, in an occurrence
form, insuring Tenant against all liability (including bodily injury, property
damage and contractual liability) arising out of Tenant’s use or occupancy of
the Premises, with a combined single limit of not less than $5,000,000, or for a
greater amount as may be reasonably required by Landlord from time to time. All
such policies shall be of a form and content reasonably satisfactory to
Landlord.

 

- 17 -



--------------------------------------------------------------------------------

Landlord, Landlord’s lender (if requested by the lender) and Landlord’s Property
Manager shall be named as an additional insured on the general liability
policies, and Landlord shall be named as a loss payee pursuant to any casualty
insurance carried by Tenant with respect to leasehold improvements. All policies
shall be with companies licensed to do business in the State of Missouri and
rated A+VII in the most current issue of Best’s Key Rating Guide (or, in the
event that Best’s Key Rating Guide is no longer published, a comparable rating
by another national rating service selected by Landlord). Tenant shall furnish
Landlord with certificates of all policies at least ten (10) days prior to
occupancy of the Premises (or any portion of the Premises); and, further, such
policies shall provide that not less than thirty (30) days written notice be
given to Landlord before any such policies are cancelled or materially changed
to reduce the insurance provided thereby. Tenant’s liability insurance policies
shall be primary and noncontributing with respect to liability insurance. Tenant
shall not do any act which may make void or voidable any insurance on the
Premises or the Property; and, in the event Tenant’s use of the Premises shall
result in an increase in Landlord’s insurance premiums, Tenant shall pay to
Landlord within fifteen (15) days after written proof and demand, as Additional
Rent, an amount equal to such increase in insurance. Tenant shall bear the risk
of loss or damage to Tenant’s property, including, but not limited to, its
personal property and its trade fixtures; and Tenant hereby waives any and all
right of recovery against the Landlord, Landlord’s property manager for the
Property, any mortgagee holding a mortgage on the Property, and their respective
members, managers, officers, directors, and employees, (i) directly, (ii) by way
of subrogation or (iii) otherwise, for any real or personal property damage
occurring to Tenant’s property. The waiver of subrogation in the preceding
sentence is intended to apply only to Landlord, the property manager for the
Property, any mortgagee holding a mortgage on the Property, and their respective
members, managers, officers, directors, and employees, and shall not release any
independent contractor that has performed work for Landlord from any liability
such independent contractor may have to Tenant for any damage such independent
contractor has caused to Tenant’s property. Tenant shall have the affirmative
duty to inform its insurance carriers of this Section and the waiver of
subrogation contained in this Lease.

B. Landlord shall maintain in full force and effect at all times during the
Lease Term policies providing: (i) commercial property form insurance with a
special form endorsement protecting against physical damage (including, but not
limited to, fire, lightning, vandalism, and earthquake (provided it is available
at commercially reasonable rates), sprinkler leakage, and water damage,
collapse, exterior glass, and other extended coverage perils) to the extent of
100% of the replacement cost of Landlord’s real and personal property, and
Landlord’s trade fixtures, (ii) as well as commercial general liability
insurance, in an occurrence form, insuring Landlord and property manager against
all liability (including bodily injury, property damage and contractual
liability) arising out of Landlord’s use of the Premises, with a combined single
limit of not less than $5,000,000. All such policies may contain such
deductibles as Landlord deems appropriate. Landlord shall bear the risk of loss
or damage to Landlord’s property, including, but not limited to, its personal
property; and Landlord hereby waives any and all right of recovery against
Tenant and Tenant’s members, managers, officers, directors, and employees
(i) directly, (ii) by way of subrogation or (iii) otherwise, for any real or
personal property damage occurring to Landlord’s property, provided, however,
that this sentence shall not apply to and shall not affect Tenant’s repair and
maintenance obligations under Sections 11 and

 

- 18 -



--------------------------------------------------------------------------------

38 of this Lease or its repair and maintenance obligations under the roof
license (Exhibit I) or the building access license (Exhibit N). The waiver of
subrogation in the preceding sentence is intended to apply only to Tenant and
its members, managers, officers, directors, and employees, and shall not release
any independent contractor that has performed work for Tenant from any liability
such independent contractor may have to Landlord for any damage such independent
contractor has caused to Landlord’s property. Landlord shall have the
affirmative duty to inform its insurance carriers of this Section and the waiver
of subrogation contained in this Lease.

C. Unless otherwise stated within this Lease, Landlord and Tenant waive all
rights to recover against each other and their respective members, managers,
officers, directors, and employees, and Tenant also waives all rights to recover
against the property manager for the Property, any mortgagee holding a mortgage
on the Property, and their respective members, managers, officers, directors,
and employees, for any loss or damage to Landlord’s Property or Tenant’s
personal property or trade fixtures, provided, however, this subsection C shall
not apply to and shall not release Tenant from Tenant’s repair and maintenance
obligations under Sections 11 and 38 of this Lease or its repair and maintenance
obligations under the roof license (Exhibit I) or the building access license
(Exhibit N), and provided this Subsection C does not release Landlord’s rights
to recover from a contractor hired by Tenant that has caused damage to
Landlord’s property, and does not release Tenant’s rights to recover from a
contractor hired by Landlord that has caused damage to Tenant’s property.

9. Damage or Destruction.

A. If, prior to the commencement of or during the Lease Term, all or a portion
of the Premises are damaged or destroyed by casualty, and the Premises are made
untenantable as a result of such casualty, Landlord may give written notice
terminating this Lease (a “Termination Notice”), provided such Termination
Notice may not be given later than seventy-five (75) days after the damage
occurs, and it may not be given unless one or more of the following apply:
(i) Landlord has given written notice (“Landlord’s Repair Notice”) (which notice
shall be given within sixty (60) days after the damage occurs) that in
Landlord’s architect’s reasonable opinion the damages from such casualty cannot
be substantially repaired within one hundred eighty (180) days from the date of
said casualty, or (ii) the insurance funds available for repairs and any other
funds available for repairs are not sufficient in Landlord’s reasonable opinion
to pay the cost of the necessary repairs, or (iii) this Lease Term is due to
expire within one year and the projected period of occupancy remaining after the
repairs would be completed would be less than six (6) months, provided this
Lease may not be cancelled pursuant to this clause (iii) if the Tenant has one
or more renewal options remaining and elects to exercise said option within
fifteen (15) days after Landlord’s Notice. Landlord may also terminate this
Lease by giving a Termination Notice to Tenant within seventy-five (75) days
after the damage occurs if Landlord determines that: (i) such a major part of
the Property has been damaged that it is no longer viable to continue operating
those portions of the Property that were not damaged, and (ii) Landlord elects
to discontinue operation of the Property.

B. In the event that any such casualty renders all or a portion of the Premises
untenantable or prevents access to the Premises for any period, the Rent due for
such period shall be abated; in the event only a portion of the Premises is
rendered untenantable and access to the

 

- 19 -



--------------------------------------------------------------------------------

Premises is not prevented, Tenant’s Rent shall be equitably abated in proportion
to that portion of the Premises which is rendered untenantable, provided that no
abatement shall be allowed pursuant to this sentence unless the conditions
making the Premises fully or partially untenantable exist for at least three
(3) consecutive business days. Notwithstanding the foregoing, however, there
shall be no Rent abatement if the damages are due to the negligence or willful
misconduct of Tenant or Tenant’s agents, employees or invitees.

C. If this Lease is not terminated by either party pursuant to the terms of
Subsection A above or E below, this Lease shall remain in full force and effect,
and Landlord shall proceed with all due diligence to repair and restore the
Premises (except as otherwise provided in this Lease) substantially to the
condition of the Premises immediately prior to such damage or destruction
(exclusive of Tenant’s trade fixtures, equipment, decorations, signs, inventory
and contents, and exclusive of any leasehold improvements that were installed by
Tenant), subject to the terms, conditions, requirements and provisions set forth
below in this Section 9. Landlord is responsible for restoring Landlord’s Base
Interior Work and the Tenant Improvements (as defined in Sections 2.A and 2.B).
Tenant shall be solely responsible for restoring all of its own leasehold
improvements other than the Landlord’s Base Interior Work and the Tenant
Improvements. Notwithstanding any provision to the contrary contained in this
Lease, however, in regard to any such repair, Landlord in no event shall be
required to commence any repairs until it has sufficient funds from insurance
proceeds to pay the total cost of all repairs Landlord is to make. All insurance
proceeds for the Building, the Premises and the Tenant Improvements in or on the
Premises payable as a result of such casualty (including, without limitation,
insurance proceeds payable under Tenant’s casualty insurance with respect to
Tenant Improvements) shall be paid to and belong to Landlord, except that:
(i) If the Building is to be repaired, Landlord shall use those insurance
proceeds that are payable with respect to damaged property Landlord is to
restore to pay for such repairs, (ii) if the Building is to be repaired,
insurance proceeds payable with respect to damaged property that Tenant is
obligated to restore shall be made available to Tenant to pay for such repairs,
and (iii) in any event, insurance proceeds payable to Tenant for casualty to
Tenant’s personal property, equipment and trade fixtures shall be paid to and
retained by Tenant. Insurance proceeds payable with respect to property that is
to be repaired or replaced shall be made available to the party that is
responsible for repairing or replacing said property, provided Landlord may
reasonably control the disbursement of such insurance proceeds to insure that
they are used for their intended purpose. In the event this Lease is not
terminated, Tenant shall at Tenant’s sole cost and expense, restore the Premises
to a fully constructed office space condition, but not necessarily the same
particular layout or design condition as existed immediately prior to the damage
or destruction.

D. In the event Landlord should elect to terminate this Lease pursuant to
Subsection 9.A above or Tenant pursuant to Section 9.E below, the party so
electing shall notify the other party in writing. The effective date of such
termination shall be the later of: i. the date of said casualty, or ii. the date
Tenant vacates the Premises in the event that Tenant continues to use part of
the Premises after the date of the casualty. In the event this Lease is
terminated, the parties shall have no further obligations to the other, except
for those obligations accrued prior to the effective date of such termination
and except for obligations which survive termination of this Lease as per
Section 31.O; and, upon such termination, Tenant shall surrender possession of
the Premises to Landlord.

 

- 20 -



--------------------------------------------------------------------------------

E. If during the Lease Term, all or a portion of the Premises or Parking
Allocation are damaged or destroyed by casualty, and all or a portion of the
Premises or Parking Allocation are made untenantable as a result of such
casualty, Tenant may give written notice terminating this Lease (a “Tenant
Termination Notice”), provided such Tenant Termination Notice may not be given
later than seventy-five (75) days after the damage occurs, and it may not be
given unless one or more of the following apply: (i) Landlord has given written
notice (“Landlord’s Repair Notice”) (which notice shall be given within sixty
(60) days after the damage occurs) that in Landlord’s architect’s reasonable
opinion the damages from such casualty cannot be substantially repaired within
one hundred eighty (180) days from the date of said casualty, or (ii) this Lease
Term is due to expire within one (1) year and the projected period of occupancy
remaining after the repairs would be completed would be less than six
(6) months, or (iii) over 33% of the parking spaces required by Section 28.A of
the Lease have been lost as a result of said damage or destruction for more than
one hundred eighty (180) days and Landlord has not provided reasonable
substitute parking arrangements for the temporary repair period.

10. Landlord’s Rights.

A. Landlord may close the Property, or portions of the Property, in emergency
situations reasonably determined by Landlord, and during periods of general
construction, during which times admittance may be gained only under such
regulations as may be reasonably prescribed by Landlord.

B. Landlord may designate all sources of all services used in the Common Areas
and Landlord may designate the source and grade of all materials and all
personnel for all construction, repairs and maintenance which Landlord is
obligated to perform under this Lease, whether the same is within the Premises
or about the Property as it relates to any work associated with all alterations
after the Commencement Date (provided that such materials shall be consistent
with the quality and grade of materials used in other similar modern
multi-tenant office buildings and at least the quality originally used in the
construction of the Building and Common Areas), except that the materials used
to construct the Tenant Improvements shall be in accordance with the
requirements of the Final Plans.

C. Landlord may enter the Premises at reasonable times following reasonable
advance notice to Tenant (provided Landlord shall reschedule such visit to a
mutually agreeable time if requested by Tenant, provided that such visit shall
not be delayed by more than two business days), to examine or show the same to
existing or prospective fee owners, tenants (however, the Premises may only be
shown to prospective tenants if Tenant’s rights to possession under the Lease
are due to terminate or expire within the next 180 days or less), ground
lessors, mortgagees, Landlord’s insurance carriers and by request of any
governmental agency. If Tenant has vacated the entire Premises, Landlord may
decorate, repair or otherwise prepare the Premises for re-occupancy (without
affecting Tenant’s obligation to pay Rent) during the last ninety (90) days of
the Lease Term.

D. Except as otherwise set forth in this Lease, Landlord may install, affix and
maintain one or more signs within or about the Property; and grant to any third
party tenant the

 

- 21 -



--------------------------------------------------------------------------------

exclusive right to conduct any particular business or undertaking within the
Property provided that such signs are not in conflict with Tenant’s rights to
signage as set forth in this Lease.

E. Landlord may enter the Premises at reasonable times following reasonable
advance notice to Tenant for inspection purposes, or perform any maintenance,
repairs, replacements or alterations for the benefit of the Property or any
other tenant. To this end, Landlord retains such license or easement in and
through the Premises as shall be reasonably required by Landlord. Landlord
retains an easement above the drop ceiling, below the floor and inside the walls
of the Premises to install, repair, operate and replace such pipes, duct work,
conduits, utility lines, wires and other items as Landlord may install from time
to time to serve the Building and other tenants in the Building.

F. Landlord may temporarily close portions of the Property or the Common Areas,
or may temporarily suspend certain building services to facilitate the proper
maintenance and repair of the Property. In the event that any such closure or
suspension renders all or a portion of the Premises untenantable or prevents
access to the Premises for any period, the Rent due for such period shall be
abated; in the event only a portion of the Premises is rendered untenantable and
access to the Premises is not prevented, Tenant’s Rent shall be equitably abated
in proportion to that portion of the Premises which is rendered untenantable,
provided that no abatement shall be allowed pursuant to this sentence unless the
conditions making the Premises fully or partially untenantable exist for at
least three (3) consecutive business days.

G. Landlord has established certain Rules and Regulations with respect to the
Property, as more fully set forth on Exhibit F, attached to this Lease and made
a part of this Lease. Landlord reserves the right to establish additional Rules
and Regulations, or make amendments thereto, from time to time if, in Landlord’s
reasonable opinion, Landlord determines the same to be necessary for the orderly
operation of the Property. Tenant shall comply with such Rules and Regulations
provided that no such Rules and Regulations shall prohibit, modify or
unreasonably interfere with Tenant’s permitted uses as set forth in item # 7
(i) of the Basic Lease Data.

H. Landlord may change the name of the Building from time to time.

11. Tenant’s Alterations and Repairs; Removal Rights; Generator, Supplemental
HVAC and Roof Rights.

A. Landlord does not warrant either expressly or impliedly the condition or
fitness of the Premises except as specifically set forth in this Lease and
specifically including the permitted use’s set forth in item #7 (i) of the Basic
Lease Data. Tenant shall keep the Premises in good repair, without expense to
Landlord; and, upon the termination of this Lease, Tenant shall return the
Premises to Landlord, together with all of Tenant’s keys, in the same condition
as when received, reasonable wear and tear excepted. Tenant shall maintain its
exterior sign in good repair, and shall reimburse Landlord for the actual cost
of illuminating the sign as reasonably estimated by Landlord (or alternatively
Tenant at Tenant’s expense may install a submeter and the charge would be based
on meter readings). Tenant shall also maintain in good repair, without expense
to Landlord all Tenant equipment which is located outside of the

 

- 22 -



--------------------------------------------------------------------------------

Premises, including but not limited to any Tenant equipment on the roof,
Tenant’s back up generator, and any Tenant owned HVAC equipment. Landlord, if
requested by Tenant, may at Landlord’s option make the repairs that Tenant is
responsible for under this Lease, and Tenant shall reimburse to Landlord the
cost of such repairs made by Landlord, as Additional Rent, payable within
fifteen (15) days after Tenant’s receipt of Landlord’s invoice therefor. In the
event Tenant should fail to make any repairs that Tenant is required to make
pursuant to the terms of this Lease promptly and adequately after Landlord’s
written demand and the expiration of any applicable cure period, Landlord may
make such repairs, whereupon Tenant shall reimburse to Landlord the cost of such
repairs, as Additional Rent, payable within fifteen (15) days after Tenant’s
receipt of Landlord’s invoice therefor. Tenant shall not allow any waste or
misuse of the Premises or the Building or of the utilities therein; and, in the
event of such waste or misuse, Tenant shall pay for all loss, expense and damage
suffered by Landlord caused by any such waste or misuse by Tenant.

B. Tenant shall not make any alterations, improvements or additions to the
Premises without obtaining the prior written consent of Landlord in each such
instance, which consent shall not be unreasonably withheld, conditioned or
delayed, except that Tenant may make cosmetic changes costing not more than
$25,000.00 in the aggregate (with it being understood that wall covering and
floor covering may installed by Tenant without being subject to the $25,000
ceiling for non-approved alterations and without notice to or approval from
Landlord being required) without Landlord’s consent, provided such cosmetic
changes do not adversely affect the systems (including electrical, plumbing and
HVAC), structure or exterior appearance of the Building, and provided Tenant
advises Landlord in writing what changes are being made. AS PER THE TERMS OF
SECTION 11.C, IF LANDLORD DESIRES THAT THE IMPROVEMENT BE REMOVED BY TENANT UPON
TERMINATION OF THIS LEASE, THEN LANDLORD’S WRITTEN APPROVAL OF AN IMPROVEMENT
PURSUANT TO THIS PARAGRAPH SHALL STATE THAT TENANT IS REQUIRED TO REMOVE SUCH
IMPROVEMENT UPON TERMINATION OF THIS LEASE. In the event that such alteration,
addition, change or improvement is of such a nature as to require the
preparation of plans and specifications, Tenant shall provide complete and final
copies of such plans and specifications to Landlord for Landlord’s review and
approval, not to be unreasonably withheld, delayed or conditioned. In the event
Landlord consents to the making of alterations, additions, change or
improvements to the Premises, Landlord may condition such consent upon such
matters as Landlord deems reasonably appropriate, including, without limitation,
Landlord’s reasonable approval of the contractor, and Tenant’s delivery to
Landlord of such things as insurance certificates, building permits and lien
waivers for all work performed and materials supplied. In addition, all such
work performed in regard to any such alterations, additions, change or
improvements to the Premises by Tenant shall be performed in compliance with all
Applicable Laws, and Tenant shall be solely liable for any fines, charges or
other costs arising from any failure to comply with said requirements, and
Tenant is solely responsible for paying for and installing any additional
improvements that may be required by governmental authorities in order for them
to issue a building permit to Tenant for the work it wants to do. Tenant shall
promptly pay all contractors and materialmen for any work done or caused to be
done by Tenant in respect to the Premises and in the event any lien is filed,
Tenant shall discharge the same by

 

- 23 -



--------------------------------------------------------------------------------

making such payment or posting the applicable bond within fifteen (15) business
days thereafter, subject to Tenant’s rights to contest the lien pursuant to
Section 19 of this Lease.

C. Except as otherwise provided in the next sentence, and subject to Landlord’s
election which, if elected by Landlord, shall be made only in writing and only
concurrently with the approval of any alterations, improvements or additions to
the Premises: (i) the Tenant at Tenant’s expense shall remove those leasehold
improvements made after the Commencement Date and as specified by Landlord that
constitute some or all of the leasehold improvements that were made to the
Premises by or on behalf of Tenant being limited to only those improvements that
are not of a normal office space nature (specifically excluding all the Tenant
Improvements undertaken by Landlord and Tenant prior to the Commencement Date),
and (ii) those leasehold improvements that Landlord does not require be removed
shall become the property of Landlord and shall be surrendered with the Premises
upon the expiration or earlier termination of this Lease. Notwithstanding any
provision in this Lease to the contrary, Tenant, at its cost, shall upon
expiration or termination of this Lease remove its generator and any fuel tank
associated with such generator unless Landlord and Tenant mutually agree that
the generator and fuel tank are to remain on the Property. Those leasehold
improvements that Landlord does not require be removed as provided above shall
become the property of Landlord and shall be surrendered with the Premises upon
the expiration or earlier termination of this Lease. Notwithstanding the
foregoing, provided that no monetary Default under this Lease (as defined below)
has occurred and is continuing, upon the expiration or earlier termination of
this Lease, Tenant shall have the right to remove all of Tenant’s trade fixtures
from the Premises. With respect to all removals from the Building, including,
but not limited to, Tenant’s required removal of leasehold improvements and
Tenant’s removal of its trade fixtures, Tenant’s removal rights are conditioned
on Tenant, at Tenant’s cost, and Tenant agrees to: (i) promptly repair any
damage caused to the Building and/or the Premises as a result of such removal,
(ii) restore such areas to the condition they were in immediately prior to
removal of Tenant’s property, and (iii) perform such repairs and restoration in
a good and workmanlike manner, in compliance with all Applicable Laws, and in a
manner and with such materials so as to maintain the quality of the Building. If
Tenant has removed or disabled any operating systems in the Premises that were
present when possession of the Premises was delivered to Tenant, the Tenant at
the Tenant’s expense shall restore such operating systems to working order at
the termination of this Lease, unless the Landlord has at any time provided its
written consent stating that such restoration is not required.

D. Tenant shall have the right to install, operate, and maintain a generator and
above-ground fuel storage tank on the Property in an area mutually acceptable to
Landlord and Tenant at all times during the Initial Lease Term as may be
extended. Tenant shall not be charged any increase in Base Rent or any
Additional Rent for locating the generator and fuel storage tank on the
Property. The generator and fuel storage tank shall be for the exclusive use and
operation of Tenant. The size and specifications of the generator and fuel
storage tank must be mutually acceptable to Landlord and Tenant, and
installation of said equipment is subject to Tenant’s compliance with the terms
of Section 11.B of the Lease. Tenant shall be responsible for all costs relating
to the installation, maintenance, repair and operation of the generator and fuel
storage tank (including, but not limited to, installing any screening that may
be required and complying with any requirements related to noise abatement).
Tenant shall install required

 

- 24 -



--------------------------------------------------------------------------------

equipment and/or materials sufficient to catch and contain overfills, spills and
leaks from fuel storage tanks and fuel lines. Tenant shall also be responsible
to repair and restore any portion of the Building and/or Property damaged in any
way by such installation to the condition that it or they were prior to such
installation. Tenant shall perform such installation in accordance with the
terms and provisions of Subsection B. above. If the presence of the generator
and fuel tank increase Landlord’s insurance premium, Tenant shall pay any
increased insurance cost caused by the presence of the generator and fuel tank
(subject to Landlord’s documentation of the increased cost). Upon the
termination of the Lease, Tenant shall remove the generator and fuel storage
tank, unless Landlord shall give written notice to Tenant that the generator and
fuel storage tank may remain on the Property, provided, however, in no event is
Tenant required to leave the generator and fuel storage tank at the Property if
Tenant desires to remove them. With respect to the generator, fuel storage tank
and any other equipment allowed to remain on the Property upon the expiration or
termination of this Lease, Tenant is not required to make repairs to such
equipment, however, Tenant shall leave such equipment in the same condition it
was in when it was being used by Tenant, and Tenant shall not remove parts from
such equipment, damage such equipment or otherwise take any actions that
adversely affect the value or usability of such equipment before turning it over
to Landlord. The provisions in Section 11.C shall also govern Tenant’s removal
of the generator and fuel storage tank. Tenant at Tenant’s cost shall obtain and
maintain all permits needed for installation and operation of the generator and
fuel storage tank, and Tenant shall install and maintain the generator and fuel
storage tank in compliance with all Applicable Laws.

E. Tenant shall have the right to install supplemental HVAC equipment on or
around the Building to support Tenant’s core business operations. Tenant shall
have the right to access, install, operate and maintain the supplemental HVAC
equipment on the roof, including glycol and related connections within the
vertical riser and such other ancillary connections and equipment as may be
reasonably required in support of such supplemental HVAC equipment, all at times
during the Initial Lease Term as may be extended. Tenant shall not be charged
any increase in Base Rent or any Additional Rent for locating the supplemental
HVAC equipment on the Property, other than any additional utility costs related
to the HVAC supplemental equipment. The location, size and specifications of the
supplemental HVAC equipment and any ancillary equipment are subject to the
mutual agreement of Landlord and Tenant, and are subject to Tenant’s compliance
with the terms of Section 11.B of the Lease. Tenant shall be responsible for all
costs relating to the installation, maintenance, repair and operation of the
supplemental HVAC equipment and ancillary equipment (including, but not limited
to, installing any screening that may be required and complying with any
requirements related to noise abatement). Tenant shall also be responsible to
repair and restore any portion of the Building and/or Property damaged in any
way by such installation to the condition that it or they were prior to such
installation. Tenant shall perform such installation in accordance with the
terms and provisions of Subsection B. above. Tenant shall arrange for a separate
meter for utilities for the supplemental HVAC equipment and ancillary equipment
to be installed at Tenant’s expense. Upon the termination of the Lease, Tenant
shall remove the supplemental HVAC equipment and ancillary equipment, unless
Landlord shall give written notice to Tenant that the supplemental HVAC
equipment and ancillary equipment may remain on the Property. Tenant shall
comply with the requirements of Section 11.D with respect to any HVAC equipment
allowed to remain

 

- 25 -



--------------------------------------------------------------------------------

on the Property. The provisions in Section 11.C shall govern Tenant’s
obligations with respect to removal of the supplemental HVAC equipment. Tenant
at Tenant’s cost shall obtain and maintain all permits needed for installation
and operation of the supplemental HVAC equipment, and Tenant shall install and
maintain the supplemental HVAC equipment in compliance with all Applicable Laws.

F. During the Initial Lease Term as may be extended, Tenant shall have the right
at Tenant’s sole cost and expense to install, operate and maintain up to ten
(10) antennae on the roof of the Building in an area to be determined by mutual
agreement of Landlord and Tenant (Landlord may make reasonable reservations of
roof space for the needs of future Building tenants). The placement,
installation, operation and maintenance of the antennae on the roof of the
Building shall be subject to 1.) the terms of Section 11.B of the Lease and 2.)
the approval of Landlord for issues related to structural integrity of the
Building (including payment of any reasonable and documented fees charged by the
roofing contractor for reviewing and inspecting such roof work or the plans
related thereto, and the cost of any repairs or other remedial work needed
because of the installation of such antennae) and avoiding an unsightly
installation and appearance, and compliance with reasonable screening
requirements of Landlord, the City of O’Fallon and any and all covenants and
restrictions and the like covering the Property, b.) approval from any and all
required governmental authorities, c) Landlord’s right to grant similar rights
to other tenants and/or any other entity with it being understood that such
provision does not diminish or dilute the use or utility of Tenant’s rights
hereunder for Tenant’s antennas and d.) Tenant’s installation of such antennas
does not diminish or dilute the use or utility of other tenant’s antennas which
were / are installed prior to Tenant’s installations. Prior to installation of
any Roof Equipment, Landlord and Tenant shall execute a License Agreement in the
form attached hereto as Exhibit I which shall, in addition to the provisions in
this Section 11, govern Tenant’s rights and obligations with respect to the Roof
Equipment.

G. With respect to all of Tenant’s continuing rights as set forth in Sections
11.D, 11.E. and 11.F above, Tenant’s rights thereunder shall be fully assignable
to Tenant’s successors under this Lease and may be used by Tenant’s affiliates,
but only on condition that (i) such equipment is being used in connection with
operation of Tenant’s business at the Premises or the operation of the business
of an affiliate of Tenant at the Premises (for example, Tenant is not permitted
to allow an unrelated third party to place an antenna on the roof, if that
antenna is not being used in connection with services being provided by or to
Tenant by such third party), (ii) Tenant remains fully liable and responsible
for such equipment and for compliance with all obligations and requirements of
this Lease related to such equipment after such rights are assigned, and
(iii) the rights of any such successor or affiliate is subject to all terms and
conditions of this Lease (for example, if this Lease terminated, the rights of
such successor or affiliate to use an antenna on the roof would also terminate).
If requested by Landlord from time to time, Tenant shall provide Landlord with
information as to the names and addresses of any persons or companies to which
Tenant has assigned rights pursuant to Sections 11.D, 11.E. and 11.F above, and
such additional information as may be necessary to show such assignment complies
with all requirements of this paragraph 11.G.

12. Subletting and Assigning.

 

- 26 -



--------------------------------------------------------------------------------

A. Except as otherwise provided in Section 12, Tenant shall not assign this
Lease or sublet the Premises, or any portion of the Premises, nor allow the same
to be used or occupied by any other person, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. Subject to the next sentence, Tenant shall have the right to sublease
all or a portion of the Premises, or to assign all of its leasehold rights under
this Lease to any subsidiary, affiliate or successor of Tenant (collectively
referred to as a “Related Party”), without Landlord’s consent if such sublessee
only uses the Premises for the uses permitted under this Lease. In the event
that a Related Party that is an assignee of the Lease or a sublessee of all or
part of the Premises ceases to be a Related Party (for example, a sublessee that
is a subsidiary of Tenant is sold to a third party and ceases to be related to
Tenant), then effective on the date that such entity ceases to be a Related
Party, it shall thereafter be deemed to be a Non-Related Party (as defined
below) and all provisions in this Section 12 applicable to a Non-Related Party
shall thereafter apply, including the obligation to comply with Section 12.B. In
the event that Landlord consents to a sublease or Landlord’s consent is not
required for such sublease (an “Approved Sublease”), the term of the Approved
Sublease shall not extend beyond the term of this Lease. In no event shall any
subtenant, assignee or other occupant use the Premises for any purpose other
than that specifically set forth in Section 1 of this Lease, or otherwise
specifically approved in writing by Landlord. Further, in no event shall
Landlord’s consent to any sublease or assignment constitute a release of Tenant
from the full performance of Tenant’s obligations under this Lease. Tenant shall
remain liable for all obligations under this Lease notwithstanding any such
assignment or sublease, and Tenant and such assignee shall all be primarily
liable for all obligations under this Lease, and Landlord at its option may
enforce its claims against any of them or all of them. Tenant shall reimburse
Landlord for Landlord’s reasonable and documented out-of-pocket attorneys’ fees
paid to non related third party attorneys as applicable in connection with
reviewing and drafting all documents Landlord reasonably requires in connection
with the transfer of Tenant’s interests. As a condition precedent to any
permitted assignment being effective, the assignor and assignee shall execute
and deliver to Landlord an assignment and assumption agreement in a form
reasonably satisfactory to Landlord, or in the case of permitted transfers other
than assignments, such as mergers, provide Landlord with a certified copy of the
documents which operate to transfer this Lease, and in any event supply Landlord
with prompt written notice of the assignment or sublease and the name and
address of the assignee or sublessee. Notwithstanding the foregoing, 1.)
Landlord’s right to approve the form of assignment used per this Section 12.A
shall not entitle Landlord to charge any separate fees to Tenant or impose any
other duties or conditions on Tenant except as expressly provided herein and 2.)
Tenant shall at all times have the right to have its subsidiaries, affiliates,
vendors, contractors, clients, customers and business partners occupy all or a
part of the Premises from time to time without a sublease being executed and
without the prior consent of Landlord. Tenant shall ensure that any such
subsidiary, affiliate, vendor, contractor, client, customer or business partner
complies with the terms of this Lease and the Building rules and regulations and
shall responsible for any damage caused by, or costs arising to Landlord arising
from the conduct of, such subsidiary, affiliate, vendor, contractor, client,
customer or business partner. For purposes of this Lease, the term “affiliate”
shall mean, with respect to any person or entity, any other person or entity
directly or indirectly controlling, controlled by, or under common control with
such person or entity.

 

- 27 -



--------------------------------------------------------------------------------

B. If Tenant seeks to sublease the Premises or to assign any of Tenant’s
leasehold rights under this Lease to any person or entity, other than a person
or entity identified in the second sentence of Subsection A above (collectively
referred to as a “Non-Related Party”), Tenant shall submit the Required
Information (defined below) regarding the proposed Non-Related Party sublessee
or assignee to Landlord and Landlord shall provide its written approval or
denial of such proposed sublease or assignment within twenty (20) calendar days
after receipt of the Required Information. Landlord shall not unreasonably
withhold, condition or delay Landlord’s approval of the proposed sublease or
assignment to a Non-Related Party. If Landlord does not provide Landlord’s
approval or denial within the twenty (20) day time period, Landlord shall be
deemed to have approved such Non-Related Party sublessee or assignee. If Tenant
submits the Required Information to Landlord and Landlord reasonably determines
that Tenant has not submitted all of the Required Information, Landlord shall
promptly notify Tenant in writing of Tenant’s failure to provide the Required
Information by specifying any information omitted from the Required Information.
If Tenant supplies the omitted information from the Required Information to
Landlord, Landlord shall have an additional ten (10) calendar days from the
receipt of all of the Required Information to inform Tenant of Landlord’s
approval or denial of the requested sublease or assignment. For purposes of this
Lease, the term “Required Information” shall mean only 1.) an executed term
sheet stating all material business aspects of the proposed sublease or
assignment, 2.) a description of the sublessee’s or assignee’s proposed use of
the Premises and business activities and 3.) the most recent financial
statements of sublessee or assignee using generally accepted accounting
principles and comprised of only an income statement and balance sheet, but in
no event earlier than two (2) years prior to the submission of Tenant’s request
for consideration of the sublease or assignment to a Non-Related Party. With
respect to the requirement that Tenant must obtain Landlord’s consent to a
sublease to a Non-Related Party, Landlord agrees that (i) Landlord shall not
have the right to recapture such subleased space in connection with any
requested approval for sublease, (ii) there is no restriction on the rent that
Tenant may charge for the subleased space, and (iii) there is no restriction on
Tenant competing with Landlord for any prospective occupant of the space to be
subleased.

C. Notwithstanding Tenant’s entry into one or more subleases or assignments,
Tenant remains fully liable for all obligations under this Lease with respect to
the subleased or assigned space (whether or not Landlord has consented to the
assignment or sublease, and whether or not Landlord’s consent is required for
such assignment or sublease), and shall cause all such space to be maintained at
all times in accordance with the requirements of this Lease. Tenant shall not
permit its subtenants or assignees to take any actions which violate the terms
of this Lease.

D. In the event that Tenant subleases the Premises or any portion of the
Premises or assigns this Lease to a Non-Related Party, at a rent or for
consideration in excess of that provided for in this Lease, Tenant shall pay to
Landlord on a monthly basis as additional rent fifty percent (50%) of such net
excess, after Tenant first fully recovers on a cash basis all reasonable and
ordinary out-of-pocket costs that have been documented to Landlord, including,
but not limited to, cash concessions, tenant improvement costs, brokerage fees
and attorney fees, as incurred by Tenant incurred in obtaining the sublease or
assignment.

 

- 28 -



--------------------------------------------------------------------------------

13. Default.

A. This Lease and Tenant’s right to possession of the Premises is made subject
to and conditioned upon Tenant performing all of the covenants and obligations
to be performed by Tenant under this Lease, at the times and pursuant to terms
and conditions set forth in this Lease. The occurrence of any of the following
events shall be deemed to be an event of default on Tenant’s part under this
Lease (a “Default”):

(i) Tenant fails to pay when due any Rent or other amount due to Landlord under
this Lease, and such failure continues for six (6) or more business days after
the effective date (as established pursuant to Section 21) of written notice
from Landlord to Tenant of such failure; or

(ii) Tenant fails to carry or renew any insurance required to be maintained by
Tenant under this Lease or fails to remedy or correct any hazardous condition,
and such failure is not corrected for fifteen (15) or more business days after
the effective date (as established pursuant to Section 21) of written notice
from Landlord to Tenant of such failure; or

(iii) Tenant fails to comply with any other term, provision or covenant of this
Lease (meaning one not described in clauses (i) or (ii) above), and such failure
continues for thirty (30) days, or the additional time, if any, that is
reasonably necessary to promptly and diligently cure such failure, after written
notice thereof from Landlord, provided, however, that in no event shall the
total cure period exceed one hundred and twenty (120) days; or

(iv) Subject to Section 34 of this Lease, Tenant files a petition in bankruptcy
or a petition to take advantage of any insolvency statute, makes an assignment
for the benefit of creditors, makes a transfer in fraud of creditors, applies
for or consents to the appointment of a receiver of itself or of the whole or
any substantial part of its property, or files a petition or answer seeking
liquidation, reorganization or arrangement under the federal bankruptcy laws, as
now in effect or hereafter amended, or any other applicable law or statute of
the United States or any state within the United States; or

(vi) Subject to Section 34 of this Lease, a court of competent jurisdiction
enters an order, judgment or decree adjudicating Tenant, a bankrupt, or
appointing a receiver of Tenant, or of the whole or any substantial part of its
property, without the consent of Tenant, or approves a petition filed against
Tenant, seeking liquidation, reorganization or arrangement of Tenant under the
bankruptcy laws of the United States, as now in effect or hereafter amended, or
any state within the United States, and such order, judgment or decree is not
vacated, set aside or stayed within sixty (60) days from the date of entry of
such judgment or decree, or Tenant consents to or otherwise ceases to contest
such order, judgment or decree.

B. Upon the occurrence of a Default on Tenant’s part, Landlord may either
(i) terminate this Lease, or (ii) terminate Tenant’s right of possession to the
Premises without

 

- 29 -



--------------------------------------------------------------------------------

terminating this Lease. In either event, Landlord shall have the right to
dispossess Tenant, or any other person in occupancy of the Premises, together
with their property, and re-enter the Premises. Upon such re-entry, Tenant shall
be liable for all reasonable expenses incurred by Landlord in recovering the
Premises, including, without limitation, Tenant’s obligations under Sections
11.C and 14, clean-up costs, legal fees, removal, storage or disposal of
Tenant’s property, and restoration costs.

C. In the event Landlord elects not to terminate this Lease, but only to
terminate Tenant’s right of possession to the Premises, Landlord may re-enter
the Premises without process of law if Tenant has vacated the Premises or, if
Tenant has not vacated the Premises, by an action for ejection, unlawful
detainer, or other process of law. No such dispossession of Tenant or re-entry
by Landlord shall constitute or be construed as an election by Landlord to
terminate this Lease, unless Landlord delivers written notice to Tenant
specifically terminating this Lease. Landlord shall have no duty to prioritize
the reletting of the Premises over the leasing of other vacant space within the
Property or elsewhere. Notwithstanding the foregoing, Tenant shall remain liable
for all past due Rent and late fees, plus all other obligations of Tenant under
this Lease, including, but not limited to, the aforesaid expenses incurred by
Landlord to recover possession of the Premises. In addition, Tenant shall be
liable for all Rent thereafter accruing under this Lease, payable at Landlord’s
election: (i) monthly as such Rent accrues, in an amount equal to the Rent
payable under this Lease less the Net Rent (defined below) (if any) collected
from any reletting, or (ii) the present value at the time of termination
(calculated at the rate commonly called the discount rate in effect at the
Federal Reserve Bank of New York on the termination date) of the amount, if any,
by which (A) the aggregate of the Base Rent, Additional Rent and all other Rent
payable by Tenant under this Lease that would have accrued for the balance of
the then current Lease Term after termination (with respect to Additional Rent,
such aggregate will be calculated by assuming that Expenses and Taxes for the
calendar year in which termination occurs and for each subsequent calendar year
remaining in the Term if this Lease had not been terminated will increase by
three percent (3%) per year over the amount of Expenses and Taxes for the prior
calendar year), exceeds (B) the present value of the Mitigation Credit (as
defined below) at the time of termination (calculated at the rate commonly
called the discount rate in effect at the Federal Reserve Bank of New York on
the termination date). After Landlord has received possession of the Premises,
Landlord shall use good faith efforts to relet the Premises, provided, however,
Landlord shall have sole and absolute discretion (but such discretion must be
exercised in good faith) to determine the manner and terms on which it relets
the Premises. Any such lease signed by Landlord is referred to as a “Mitigation
Lease”. The “Mitigation Credit” shall equal (i) the amount of Net Rent which
Landlord will receive for the remainder of the currrent Lease Term from any
reletting of the Premises occurring prior to the date of the award, or (ii) if
Landlord has not used good faith efforts to relet the Premises, and such
Premises have not been relet prior to the date of the award, then the amount, if
any, of such Net Rent which could reasonably be recovered by reletting the
Premises for the remainder of the current Lease Term at the then-current fair
rental value. The term “Net Rent” shall mean the total amount of Rent payable
(during the period coinciding with the remainder of the current term of this
Lease) either: (i) pursuant to a Mitigation Lease if there is a Mitigation
Lease, or (ii) if Landlord has defaulted on its obligation to use good faith
efforts to relet the

 

- 30 -



--------------------------------------------------------------------------------

Premises it would be the amount of Rent Landlord could have reasonably collected
during said period, less in either case all reasonable expenses that Landlord
has incurred or would have incurred in reletting the Premises, including but not
limited to brokers’ fees, legal fees, and/or tenant finish costs and/or
allowances required to be paid by Landlord in connection with any reletting
(with the sum of all such costs being proportionally adjusted between the
remainder of the then current Lease Term and any portion of the Mitigation Lease
term which extends beyond the then current term of the Lease).

D. No action by Tenant after final judgment for possession of the Premises shall
reinstate this Lease or Tenant’s right of possession of the Premises, and Tenant
waives any and all rights of redemption in the event Tenant is judicially
dispossessed. Should Landlord elect not to exercise any of its rights in the
event of a Default, it shall not be deemed a waiver of such rights as to
subsequent Defaults. All of the aforesaid rights of Landlord shall be in
addition to any remedies which Landlord may have at law or in equity. Tenant
shall pay all costs and attorneys’ fees incurred by Landlord in enforcing the
covenants of this Lease.

E. A “Landlord Default” shall be deemed to exist under this Lease if Landlord
fails to comply with any term, provision or covenant of this Lease or in the
Letter Agreement (defined in Section 24), and such failure continues for thirty
(30) days or more after written notice from Tenant of such failure to Landlord
or, if such breach or noncompliance cannot be reasonably cured within such
thirty (30) day period, Landlord does not in good faith commence to cure such
breach or noncompliance within such thirty (30) day period. Tenant shall have
certain self help rights described in Sections 7 and 13.G of this Lease and the
Letter Agreement, subject to the terms and conditions set forth in those
sections. Upon the occurrence of a Landlord Default, Tenant may exercise any
remedies available to Tenant at equity or at law or pursuant to other provisions
of this Lease, including Section 13.G. The term “First Mortgagee” shall refer to
any person holding a first mortgage from time to time on the Property. Provided
the First Mortgagee has given Tenant written notice of its name and address,
Tenant shall copy the First Mortgagee on all default notices sent by Tenant to
Landlord pursuant to this Section, and the First Mortgagee shall have the same
cure rights that are granted to Landlord, and a cure of the Landlord default by
the First Mortgagee within the cure period shall have the same effect as if the
Landlord cured such default within the cure period.

F. If Tenant or Landlord commits an event of Default on paying any monetary
obligation to the other, the defaulting party agrees to pay interest to the
other on the amount owed at a rate equal to the lower of: (i) the maximum rate
allowed by Applicable Laws, or (ii) twelve percent (12%) per annum, from the
date due until paid (this rate of interest is sometimes referred to as the
“Default Rate”).

G. 1. Upon the occurrence of a Landlord Default, Tenant shall have the right,
but no obligation, to cure the Landlord Default, and Tenant may recover from
Landlord the reasonable and documented cost incurred by Tenant in curing the
Landlord Default, together with interest on said sum at the Default Rate from
the date such cost was incurred until the date it is reimbursed. If Landlord
fails to pay such amount to Tenant within fifteen (15) days after receipt

 

- 31 -



--------------------------------------------------------------------------------

of an invoice from Tenant, Tenant may sue to recover said amount and Tenant
shall also have the setoff rights as provided in Section 13.G.2.

2. If Tenant claims a Landlord Default has occurred and has demanded payment
from Landlord pursuant to Section 13.G.1 as a result thereof, and if Landlord
notifies Tenant that it disputes such claim, and/or and fails or refuses to pay
the amount demanded by Tenant to satisfy such claim within the 15-day period
provided in Section 13.G.1, Tenant may serve Landlord with written notice
advising that Tenant intends to set-off the amount Tenant claims is due from the
Base Rent next payable (a “Set-Off Notice”). Within ten (10) days of Landlord’s
receipt of a Set-Off Notice, Landlord may notify Tenant in writing that Landlord
will initiate the expedited dispute resolution procedure described on Exhibit M
hereto to determine whether a Landlord Default has occurred and if so, the
amount owed by Landlord to Tenant pursuant to Section 13.G.1. If Landlord does
not timely notify Tenant of its intent to initiate an expedited dispute
resolution procedure, Tenant may deduct (set off) from the next payment of Base
Rent the lesser of (i) the amount of damages Tenant claims it has suffered, or
(ii) 25% of the next payment of Base Rent due. If Landlord timely notifies
Tenant of its intent to initiate an expedited dispute resolution procedure, then
the parties shall submit the resolution of Tenant’s claim to the expedited
resolution procedure described on Exhibit M and shall not be entitled to
exercise its set off rights during the pendency of the dispute resolution
procedure. If an expedited dispute resolution procedure is triggered and results
in a decision in favor of Tenant, Tenant shall be entitled to set off from Base
Rent each month until the amount owed by Landlord is recovered, the lesser of
(i) the amount determined to be due Tenant pursuant to the expedited resolution
procedure described on Exhibit M, or (ii) 25% of the next payment of Base Rent
due, to the extent consistent with the outcome of the expedited dispute
resolution procedure.

3. Landlord acknowledges it is a party to a separate written agreement dated the
same date as this Lease with Tenant’s Broker (“Broker Agreement”) which has
created a legally binding obligation and agreement of Landlord to pay real
estate commissions in accordance with the terms and conditions thereof. In the
event Landlord fails to pay all or any portion of either the First Fee
Installment or the Second Fee Installment (as those terms are defined in the
Broker Agreement) in accordance with the Broker Agreement, then subject to the
time provisions and notice procedures set forth below in this Section 13.G.3.
Tenant shall have the option, but not the obligation, to pay all or any portion
of either the First Fee Installment or the Second Fee Installment to Tenant’s
Broker Fee directly to Tenant’s Broker subject to and in accordance with the
terms and provisions of the Brokerage Agreement and then deduct said amount(s)
from the next installment(s) of Rent otherwise coming due and payable to
Landlord by Tenant pursuant to terms of this Lease. Notwithstanding anything to
the contrary, prior to Tenant exercising its set off right under this
Section 13.G.3 as relates to the payment of either the First Fee Installment or
the Second Fee Installment, all the following conditions, comprised of and
limited to, must have been met: a.) Tenant’s Broker delivered a properly drafted
and complete brokerage fee invoice in the amount prescribed by the Brokerage
Agreement to Landlord in the manner and at the address for delivery of notices
under this Lease (an “Initial Invoice”); b.) Landlord did not pay the applicable
Initial Invoice in full to Tenant’s Broker within thirty (30) days of Landlord’s
receipt of the Initial Invoice; c.) in the case Landlord has not paid the
applicable Initial Invoice, Tenant’s Broker shall have sent a second properly
drafted and

 

- 32 -



--------------------------------------------------------------------------------

complete brokerage fee invoice to Landlord with the words “OVERDUE AMOUNT AND
TENANT RENT SET OFF FOLLOWS” prominently noted thereon in bold capital letters
(the “Late Notice Invoice”); d.) in the case Tenant’s Broker has sent such Late
Notice Invoice, Landlord fails to pay the Late Notice Invoice in full to Broker
within fifteen (15) days of the date of delivery of the Late Notice Invoice to
Landlord, then Tenant’s rights of set off shall be deemed to have fully matured
and Tenant may thereafter immediately pay to Tenant’s Broker the First Fee
Installment or the Second Fee Installment, as the case may be, with no further
obligations to provide any further notice or cure period to Landlord. None of
the provisions set forth herein in connection the Alternative Dispute Resolution
per Exhibit M shall apply to the matters contained in this Section 13.G.3 and
Landlord agrees that the inability to obtain funds to pay either the First Fee
Installment or the Second Fee Installment to Tenant’s Broker is not a Force
Majeure Event.

4. Landlord’s decision to not trigger an expedited dispute resolution procedure
in response to a claim by Tenant of a Landlord Default, shall not constitute a
waiver by Landlord of any rights Landlord may have at law or equity to dispute
Tenant’s claim.

14. Expiration or Termination of Lease; Holdover

A. Subject to Sections 14.B and 14.C, upon the expiration or earlier termination
of this Lease, Tenant shall surrender the Premises to Landlord, without demand,
in as good condition as when delivered to Tenant, reasonable wear and tear
excepted, and shall remove all of Tenant’s trade fixtures, movable equipment,
furniture, other personal property and all leasehold improvements (to the extent
required by Section 11.C.), and shall comply with Section 11.C of this Lease.
Tenant shall repair any damage caused by such removal in a good and workmanlike
manner and in compliance with all Applicable Laws.

B. Tenant shall have the option to holdover for a fixed period of six (6) months
after the termination of this Lease without Landlord’s consent if Tenant
provides written notice of its intention to holdover not later than nine
(9) months prior to the expiration of the then current Lease Term. During such
six (6) month period of holding over, Tenant shall pay Landlord monthly Base
Rent at the rate payable during the last month prior to such holdover together
with all Additional Rent that is due for said period.

C. If Section 14.B is not applicable, but if Tenant is holding over with
Landlord’s written consent, Tenant shall be deemed a holdover tenant from month
to month and shall pay to Landlord monthly Base Rent and Additional Rent at the
rate equal to one hundred fifty percent (150%) of the total monthly Base Rent
and Additional Rent payable under this Lease during the last month prior to any
such holdover.

D. If Tenant shall remain in possession of the Premises after the expiration or
earlier termination of this Lease without Landlord’s written consent, Tenant
shall be deemed a holdover tenant from month to month and shall pay to Landlord
monthly Rent equal to: (i) one hundred fifty percent (150%) of the total Rent
payable under this Lease during the last month prior to any such holdover for
the first three months that Tenant holds over without Landlord’s consent, and
(ii) two hundred percent (200%) of the total Rent payable under this Lease
during

 

- 33 -



--------------------------------------------------------------------------------

the last month prior to any such holdover thereafter (this sentence shall not
apply to situations governed by Sections 14.B or 14.C). Payment of such holdover
rent does not entitle Tenant to remain in possession, and Landlord at its option
may exercise its rights to evict Tenant, provided, however, this sentence does
not apply during the period of time that Tenant’s holdover is governed by
Section 14.B. Payment of such holdover rent does not preclude Landlord from
recovering from Tenant any other damages incurred by Landlord that Landlord may
be legally entitled to recover as a result of such holdover.

E. Unless Tenant is still in possession of the Premises, should any of Tenant’s
property remain on the Property after the expiration or earlier termination of
this Lease, it shall be deemed abandoned, and Landlord shall have the right to
place such property in storage on or off of the Premises, to remove such
property and to dispose of it at Tenant’s sole risk, cost and expense, and/or to
retain such property as Landlord’s property. Tenant agrees to pay all reasonable
storage charges if such property is placed in storage, and Tenant agrees to
indemnify and hold Landlord harmless with respect to all liability and expense,
including Landlord’s attorneys’ fees that Landlord may incur in connection with
removing, storing and disposing of Tenant’s property. Any person storing
Tenant’s property shall have a lien against Tenant’s property for such storage
charges, and shall have the right to enforce such lien to satisfy said storage
charge obligations.

15. Right to Cure Tenant’s Default.

A. If a Tenant Default exists and is continuing (the term “Default”, as defined
in Section 13 above, means that Landlord has already given any required default
notice to Tenant with respect to such default, and it also means that Tenant has
not cured such default within the cure period allowed by this Lease), Landlord
may (but shall not be obligated to) cure any default by Tenant under this Lease,
at Tenant’s expense, provided Landlord shall give Tenant three (3) business
day’s advance notice that it is undertaking to cure Tenant’s default before
commencing such cure.

B. If a Tenant default (which is not yet a Default) is causing an immediate
threat of harm to persons or tangible property, Landlord may (but shall not be
obligated to) cure such default of Tenant upon as much advance notice to Tenant
as is practicable under the circumstances (which may be with fewer days notice
than otherwise required by this Lease).

C. If Landlord incurs any reasonable expense that it is authorized to incur
pursuant to Sections 15.A or 15.B, Tenant shall reimburse Landlord for same, as
Additional Rent, within Thirty (30) days after receipt of Landlord’s invoice
therefor, together with the interest, if any, Landlord may be entitled to charge
thereon pursuant to the terms of Section 13.F.

16. Hold Harmless.

A. Subject to all other applicable terms and conditions in this Lease which
limit or otherwise affect liability under this Lease (including but not limited
to the waiver of subrogation provisions in Section 8 of this Lease with respect
to damage to Landlord’s property), Tenant hereby agrees to indemnify, defend and
hold Landlord, the property manager for the

 

- 34 -



--------------------------------------------------------------------------------

Building and any mortgagee holding a mortgage on the Property (including,
without limitation, their respective members, managers, officers, directors,
agents and employees) (all of the foregoing are referred to as the “Landlord
Indemnified Parties”) harmless from and against all actions, claims, causes of
action, demands, damages, penalties and expenses of any kind (including, without
limitation, attorneys’ fees and litigation costs) which are brought against the
Landlord Indemnified Parties by any person or entity whatsoever, or which the
Landlord Indemnified Parties may pay or incur with respect to any person or
entity (including, without limitation, Tenant, its agents, employees,
contractors, customers and invitees) as a result of: (i) and caused by any
negligence or willful misconduct of Tenant or its agents, employees,
contractors, customers, subsidiaries, affiliates, vendors, clients, and business
partners or invitees in or about the Property, or (ii) any material breach or
Default on the part of Tenant in the performance of any of its obligations under
this Lease, or (iii) the improper use or improper occupancy of the Premises by
Tenant, or (iv) Tenant’s use of any equipment, facilities or property in, on, or
about the Property, or (v) any personal injury or property damage occurring on
the Premises, but excluding from this indemnity, claims to the extent caused by
the Landlord Indemnified Parties’ negligence or willful misconduct.

B. Subject to all other applicable terms and conditions in this Lease which
limit or otherwise affect liability under this Lease (including but not limited
to the waiver of subrogation provisions in Section 8 of this Lease with respect
to damage to Tenant’s property), Landlord shall indemnify, protect, defend and
hold Tenant (including, without limitation, its shareholders, officers,
directors, agents and employees) (all of the foregoing are referred to as the
“Tenant Indemnified Parties”), harmless from and against any and all liability
and expense (including reasonable attorney’s fees and litigation costs) arising
from all claims caused by the negligence or willful misconduct of Landlord or
caused by the negligence or willful misconduct of Landlord’s agents, employees,
or contractors, but excluding from this indemnity, claims to the extent caused
by the negligence or willful misconduct of the Tenant Indemnified Parties.

17. Condemnation. If A.) the Premises in its entirety or B.) greater than 33% of
the Premises, and greater than 33% of Tenant’s required parking hereunder, are
taken pursuant to exercise of power of condemnation or eminent domain (a
“Condemnation”), then either Tenant or Landlord may terminate this Lease by
serving the other party with written notice, effective as of the taking date;
provided that Tenant may exercise such termination right only in the event that
the Premises (or the remaining portion of the Premises) would no longer be
suitable for the purpose set forth in Section 1 of this Lease as a result of
such Condemnation or transfer. If neither Tenant nor Landlord elect to terminate
this Lease, then this Lease shall terminate on the taking date only as to that
portion of the Premises so taken, and the Rent and other charges payable by
Tenant shall be reduced proportionally. Notwithstanding the aforesaid, if any
Condemnation takes a portion of the Property which does not materially affect
the Premises or Tenant’s use of the Premises, or if any Condemnation takes a
portion of the parking area on the Property the result of which does not reduce
the minimum required parking ratio below that established by local code or
ordinance, this Lease shall continue in full force and effect without
modification. Further, notwithstanding the aforesaid, this Lease shall also
continue in full force and effect without modification in the event that
Landlord is able to provide substitute parking for Tenant that is reasonably
suitable for Tenant’s needs. The Condemnation award for any and all realty and
improvements shall be the sole property of Landlord. Nothing contained in this

 

- 35 -



--------------------------------------------------------------------------------

Section 17 shall limit Tenant from seeking a recovery from the condemning
authority for Tenant’s moving costs provided such recovery does not diminish the
Condemnation award otherwise payable to Landlord.

18. Subordination. On condition that: (i) Tenant’s possession under this Lease
is not disturbed so long as Tenant is not in Default under this Lease, (ii) the
holder of the Mortgage (defined below) protect the Tenant Improvement Allowance
and Additional Tenant Improvement Allowance for the benefit of Tenant, (iii) the
subordination does not increase the Rent or increase any other cost burden of
Tenant under the Lease, and (iv) the subordination does not increase any
administrative burden of Tenant under the Lease in more than a de minimis
manner, Tenant hereby subordinates this Lease to all mortgages, deeds of trust
and underlying leases, as well as to any extensions or modifications thereof
(collectively referred to as “Mortgages”), now of record or hereafter placed of
record that affect the Premises. The subordination in the preceding sentence is
self-executing without the execution of any additional documents by Tenant,
however, Tenant shall, at the written request of Landlord, execute a
Subordination, Non-Disturbance and Attornment Agreement, in the form attached
hereto as Exhibit H, from any holder of a Mortgage on the Property from time to
time, with such changes to such form as may reasonably be requested by such
lender, which agreement shall also a.) include protection of and for the Tenant
Improvement Allowance and Additional Tenant Improvement Allowance for the
benefit of Tenant, b.) not increase the Rent or increase any other cost burden
of Tenant under the Lease, and c.) not increase any administrative burden of
Tenant under the Lease in more than a de minimis manner) as a condition
precedent to any subordination of the Lease.

19. Liens. Tenant shall not mortgage or otherwise encumber or allow to be
encumbered its interest in this Lease without obtaining the prior written
consent of Landlord which consent may be withheld in Landlord’s sole discretion.
Should Tenant cause or permit any mortgage, lien or other encumbrance
(singularly or collectively referred to as “Encumbrance”) to be filed, against
the Premises or the Property without Landlord’s consent, Tenant shall dismiss or
bond (pursuant to a bond reasonably satisfactory to Landlord, which bond shall
be payable to and shall be delivered to Landlord) against same within twenty
(20) days after the filing of such Encumbrance. If Tenant fails to remove or to
bond over said Encumbrance within said twenty (20) days, Landlord shall have the
absolute right, but no obligation, to remove said Encumbrance by commercially
reasonable measures, including, without limitation, payment of such Encumbrance,
in which event Tenant shall reimburse Landlord immediately upon receipt of
Landlord’s invoice therefor, as Additional Rent, for all costs expended by
Landlord, including reasonable attorneys’ fees, in removing said Encumbrance.
All of the aforesaid rights of Landlord shall be in addition to any remedies
which either Landlord or Tenant may have available to them at law or in equity.
Tenant may only bond over an Encumbrance in lieu of removing it if it is
diligently contesting the Encumbrance in good faith and only if Tenant complies
with the requirements of the next sentence. In order for Tenant to have the
right to contest an Encumbrance, Tenant shall: (i) notify Landlord in writing of
the existence of the Encumbrance, and provide Landlord with a copy of the
Encumbrance, and a statement that Tenant intends to diligently contest the
Encumbrance, along with a brief description of the dispute, (ii) provide the
bond required by the preceding sentence, (iii) keep Landlord informed of the
status of the contest and provide Landlord with such information related thereto
as Landlord

 

- 36 -



--------------------------------------------------------------------------------

may request from time to time, (iv) diligently pursue the contest at Tenant’s
sole cost and expense, and (v) cause the Encumbrance to be released and
discharged by the earlier of: (a) thirty (30) days after there is a final
resolution of such contest by final judgment or settlement, or (b) at least two
(2) business days prior to the date on which a foreclosure or other sale is
scheduled to enforce the Encumbrance.

20. Compliance with Laws.

A. Landlord and Tenant shall comply with all applicable federal, state and local
statutes, ordinances, rules, regulations, orders and decisions (collectively,
“Applicable Laws”) in connection with its activities at the Premises and in
connection with use, maintenance, repair and alteration of the Premises. In
addition, Tenant shall comply with any reasonable requirements of Landlord’s
insurance carrier with respect to Tenant’s use of the Premises to the extent
such compliance does not modify or interfere with Tenant’s Permitted Uses of the
Premises which are set forth in clause (i) of Section 7 of the Basic Lease Data
Section of this Lease.

B. Tenant shall not use, store, manufacture, dispose of or discharge any
“Hazardous Materials” (as defined below) from or on the Premises or any other
portion of the Building or Property, except as permitted by Subsection 20.C.

C. Tenant is permitted to handle Hazardous Materials that are incidental to the
Permitted Uses authorized in the Basic Lease Data Section of this Lease, if any
(referred to as “Permitted Hazardous Materials”), provided that: (i) such
Permitted Hazardous Materials are stored, handled and disposed of in compliance
with all Applicable Laws, (ii) such Permitted Hazardous Materials are stored,
handled and disposed of at all times in a manner which does not endanger the
health of Building occupants or other persons, and (iii) Tenant has disclosed to
Landlord the substances that are being handled and the manner in which they will
be handled, and Landlord has given its consent thereto.

D. Landlord reserves the right, from time to time, to require Tenant to provide
reasonable proof, reasonably satisfactory to Landlord, that Tenant is complying
with the covenants and obligations set forth in this Section 20.

E. Tenant agrees to defend, indemnify and hold harmless Landlord, any holder of
a mortgage on the Property (but only to the extent of the mortgagee’s real
property interest in the Property), and their respective agents and employees,
from and against any and all claims, demands, costs and expenses of every kind
and nature (including, without limitation, expert fees, penalties, fines,
removal, clean-up, transportation, disposal and restoration expenses,
consultants’ fees and attorneys’ fees), arising out of any injury or damage to
any person, property or business, including that of Landlord, resulting from any
use, storage, disposal, discharge or existence of Hazardous Materials (including
Permitted Hazardous Materials) to the extent caused by Tenant, its employees,
contractors, any one using the Premises by, through or under Tenant, or invitees
upon the Premises. Further, upon the expiration or earlier termination of this
Lease, Tenant shall return the Premises to Landlord free from all Hazardous
Materials (including Permitted Hazardous Materials) introduced to the Premises
by Tenant, its employees, contractors,

 

- 37 -



--------------------------------------------------------------------------------

any one using the Premises by, through or under Tenant, or invitees. All of the
obligations, duties and indemnifications set forth in this Section 20 shall
survive the expiration or earlier termination of this Lease with such limits as
provided herein.

F. For purposes of this Lease, the term “Hazardous Materials” shall be defined
as all substances presently designated or hereafter designated as being
hazardous substances under any Applicable Laws, and all other wastes and
substances, now or hereafter defined as hazardous, toxic, dangerous or otherwise
regulated under federal, state or local environmental law or regulation,
including, but not limited to, explosives, radioactive materials,
polychlorinated biphenyls (PCBs), petroleum products, asbestos containing
materials, biohazards, hazardous chemicals and radon gas.

21. Notices. In order to be deemed effectively given, all notices that are
required or permitted to be given under this Lease shall only be in writing,
shall include all dual notice addresses as provided herein, and shall be
addressed to the parties to this Lease at their respective addresses set forth
in the Basic Lease Data Section of this Lease, and shall be delivered only by
(a) United States registered or certified mail, with postage prepaid and receipt
requested, (b) a nationally recognized overnight commercial package
courier/delivery service, or c.) hand delivered with a written receipt
therefore. A copy of notices sent to Landlord shall also be sent to Landlord’s
attorneys at the following address:

Stone, Leyton & Gershman,

A Professional Corporation

7733 Forsyth, Suite 500

Clayton, Missouri 63105

Attn: Steven M. Stone, Esq.

Telecopy No.: 314/721-8660

A notice sent by certified or registered mail shall be effective as of the third
business day following the day it is deposited in the mail, whether or not it is
received. A notice sent by courier or hand delivery is effective on delivery.
Either party may designate a different address or addresses by giving the other
party written notice of its new address(es).

22. Liability.

A. Notwithstanding anything to the contrary in this Lease, the term “Landlord”,
as used in this Lease, is defined as the current owners, from time to time, of
the Building. In the event the Building is transferred, the party conveying same
is automatically released on the date the Building transfer becomes effective,
from all liability with respect to any obligations thereafter occurring or
covenants thereafter to be performed by the Landlord or its agents.

B. Landlord and its property manager shall not be liable or responsible for the
act of any third party (including, but not limited to, tortious and criminal
acts), including other

 

- 38 -



--------------------------------------------------------------------------------

tenants of the Building, or the employees, agents, servants, invitees or
contractors of such tenants, or other third parties, provided, however, this
Section 22.B does not release Landlord from liability, if any, for the acts of a
third party that is acting pursuant to the Landlord’s direction or control.

C. It is expressly understood and agreed that none of Landlord’s covenants under
this Lease are personal in nature. Tenant agrees to look solely to the estate
and property interest of Landlord in the Building (and that portion of the
Property, if any, that is owned by the owner of the Building at the time such
claim is made) for the satisfaction of Tenant’s remedies or the collection of
any judgment or other judicial process requiring the payment of money by
Landlord, and no other property or assets of Landlord (or any of Landlord’
members) shall be subject to levy, execution or other enforcement procedure for
the satisfaction of Tenant’s remedies.

D. In no event shall either party be liable to the other for consequential or
punitive damages.

23. Estoppel Certificates and Other Information.

A. Within twenty (20) days after Landlord’s request, Tenant shall execute and
return to Landlord or its designee a statement in a form reasonably requested by
Landlord certifying, to the extent true, that this Lease is unmodified and in
full force and effect, that Tenant has no defenses, offsets or counterclaims
against its obligations to pay any Rent or to perform any other covenants under
this Lease, that there are no uncured Defaults of Landlord or Tenant, the dates
to which the Rent and other charges have been paid, and any other information
reasonably requested by Landlord. In the event Tenant fails to return such
statement within said twenty (20) days, setting forth the above or,
alternatively, setting forth any lease modifications, defenses and/or uncured
Defaults, Tenant shall be in Default under this Lease or, at Landlord’s
election, it shall be deemed that Landlord’s statement is correct with respect
to the information contained in such statement. Any such statement delivered
pursuant to this Section may be relied upon by any prospective purchaser,
mortgagee, or assignee of any mortgagee of the Property.

B. At such times, if ever, that Tenant is not a public company whose stock is
traded on a public stock exchange, then upon Landlord’s written request from
time to time, Tenant shall provide Landlord with a copy of its most recent
annual and most recent quarterly (or monthly) financial statements (the
“Financial Statements”), which shall be delivered to Landlord within ten
(10) days after Landlord’s request. If any of said Financial Statements have
been audited, such audited Financial Statements shall be provided to Landlord.
If the Financial Statements for Tenant are not audited, then an authorized
representative of the party that is the subject of the Financial Statements
shall certify to Landlord in writing that said Financial Statements fairly
present the financial condition of the party that is the subject of the
Financial Statements. Such Financial Statements shall be provided in written
format, and the format shall be acceptable provided it contains at least as much
detail as would be considered commercially reasonable for financial statements
delivered to a bank. Landlord may provide copies of the

 

- 39 -



--------------------------------------------------------------------------------

Financial Statements to its lenders, its prospective lenders, to prospective
purchasers and purchasers of the Building, and to members and prospective
members of Landlord’s limited liability company. Tenant shall provide such
additional financial or other information as Landlord may reasonably request
from time to time.

24. Brokerage.

A. Each party represents and warrants to the other that it has not directly or
indirectly dealt with any broker or agent relative to this Lease or had its
attention called to the Premises by any broker or agent, except for those
persons, if any, identified in the Basic Lease Data Section of this Lease named
as Landlord’s Broker and Tenant’s Broker. Landlord agrees to pay and is solely
responsible for paying the commission owing to Landlord’s Broker pursuant to
separate agreement. Landlord is signing a letter agreement of even date herewith
(the “Letter Agreement”) whereby Landlord agrees to pay a leasing commission to
Tenant’s Broker in accordance with the terms of the Letter Agreement. Landlord
agrees to indemnify, defend and hold harmless Tenant from and against any and
all liability and expense arising from all claims for commission arising out of
the execution and delivery of this Lease, if the person claiming the commission
claims to have been hired by Landlord. Except as otherwise provided in this
Section and the Letter Agreement, Tenant agrees to indemnify, defend and hold
harmless Landlord from and against any and all liability and expense arising
from all claims for commission arising out of the execution and delivery of this
Lease, if the person claiming the commission claims to have been hired by
Tenant.

B. If Tenant expands its space in the Building during the Initial Term of this
Lease, Landlord shall pay an additional brokerage commission to Tenant’s Broker
as provided in the Letter Agreement.

C. Landlord acknowledges that (i) Tenant’s Broker has disclosed to Landlord that
Tenant’s Broker is the sole exclusive representative of Tenant under a buyer’s
brokerage agreement, which provides that the lessor, which leases premises to
Tenant, shall pay the commission to Tenant’s Broker; and (ii) Tenant’s Broker
does not represent the interests of Landlord in connection with this Lease and
any communication by Landlord or Landlord’s Broker to Tenant’s Broker is the
same as communicating to Tenant.

25. Severability. In the event any provision of this Lease is found to be
invalid or unenforceable, the same shall not affect or impair the validity or
enforceability of any other provision.

26. Personal Property Taxes. Tenant shall timely pay all personal property taxes
assessed against Tenant’s personal property. In the event any of Tenant’s
personal property is assessed with the personal property of Landlord, Tenant
shall pay to Landlord an amount equal to Tenant’s share of such taxes, within
thirty (30) days after receipt of Landlord’s statement. Landlord and Tenant
agree to cooperate in good faith to have their separate personal property
separately assessed.

 

- 40 -



--------------------------------------------------------------------------------

27. Force Majeure. Landlord and Tenant each shall be excused from performing any
obligation or undertaking in this Lease (specifically excepting, however,
Tenant’s obligation to pay Rent and any other monetary obligation required under
this Lease) in the event and/or so long as the performance of any such
obligation is prevented, delayed, retarded or hindered by causes not within the
reasonable control of the party asserting such delay (collectively, “Force
Majeure Events”), and any deadlines for performance shall be extended by the
number of days that performance has been delayed by Force Majeure Events. Force
Majeure Events shall include the following to the extent such event was not
within the reasonable control of the party asserting that such event has delayed
its performance: act of God, fire, earthquake, flood, explosion, actions of the
elements, war, invasion, insurrection, riot, mob violence, sabotage, inability
to procure equipment, facilities, materials, or supplies in open market (the
open market shall include markets within the continental United States to the
extent such markets are a commercially reasonable source for necessary
materials), failure of power, failure of transportation, strikes, lockouts,
action of labor unions, condemnation, requisitions, laws, orders of government
or civil or military authorities, or any other cause, whether similar or
dissimilar to the foregoing, not within the reasonable control of the party
asserting such delay.

28. Parking.

A. Parking is available on an unreserved basis to all Building tenants. The
ratio of the parking to the RSF of the Building is five (5) spaces for each
1,000 RSF of office space leased in the Building (the foregoing ratio of the
number of parking spaces to RSF referred to as the “Parking Allocation”).
Landlord hereby grants to Tenant its full prorata parking allocation at all
times during the term of the lease. The Parking Allocation may be comprised of
both reserved and unreserved parking spaces. Parking shall at all times be
provided without any separate parking fee or charge (other than Tenant’s pro
rata share of costs incurred in connection with the parking area that are
included in Operating Expenses). During the Initial Lease Term or any Renewal
Lease Term, Landlord shall not allow any tenant in the Building or to any other
person or entity to receive a number of parking spaces in relation to RSF
greater than the Parking Allocation, which size of Parking Allocation shall be
the maximum level of parking spaces for each 1,000 RSF for the entire Building.

B. Landlord grants Tenant the right to have twenty (20) reserved parking spaces
(said 20 reserved spaces constitute part of Tenant’s Parking Allocation) at the
location shown on Exhibit K. Landlord and Tenant shall seek to cause the
reserved parking spaces to be as close as possible to the entry doors to the
Building and shall mark the reserved parking spaces as “TWTC Reserved.” This
reserved parking is provided without any separate parking fee or charge. During
the Initial Lease Term or any Renewal Lease Term, Landlord shall not allow any
tenant in the Building or to any other person or entity to receive a number of
reserved parking spaces that is greater as a ratio of reserved parking spaces to
unreserved parking spaces than the ratio of Tenant’s reserved parking spaces to
Tenant’s unreserved parking spaces, without the prior written consent of Tenant,
which consent shall not be unreasonably withheld, conditioned or delayed.

C. There is a Cross Parking and Cross Access Easement recorded in St. Charles
County, Missouri in Book 2870, page 1477, as amended by a First Amendment to
Cross

 

- 41 -



--------------------------------------------------------------------------------

Parking and Cross Access Easement recorded in Book 4159, page 1017 (as amended,
the “Cross Easement”) encumbering the Property whereby there are cross access
easements and cross parking easements created between this Property, and the
adjoining hotel property, the restaurant property, and the site of the proposed
Summit II office building. Tenant’s invitees and employees have available for
their use the cross parking and cross access easements created by the Cross
Easement. The Cross Easement governs the use of the parking and access easement
areas created pursuant to the Cross Easement. Parking on the parking areas
covered by the Cross Easement shall be limited to occupants of the hotel
property, the restaurant property, the Summit I office building, and the
proposed Summit II office building, and their respective employees and invitees.

D. At all times during the Initial Lease Term as it may be extended, Landlord
shall use commercially reasonable efforts (including towing as required and
diligent efforts to enforce the parking provisions of other tenants’ leases) to
diligently enforce all of Tenant’s rights pursuant to this Section 28.

29. Signage.

A. Tenant shall not place or permit to be placed any sign, advertisement, notice
or other display on any part of the outside of the Premises, except as otherwise
permitted by the Signage paragraph in the Basic Lease Data Section of this Lease
and this Section. Subject to Section 29.B, during the Initial Lease Term and any
Renewal Term, if Tenant leases at least fifty percent (50%) of the RSF in the
Building or the amount of RSF leased by Tenant in the Building makes Tenant the
single largest tenant within the Building, Tenant shall have the exclusive right
to have two (2) backlighted signs containing Tenant’s corporate logo on top the
façade of the Building so long as such signage does not interfere with any
antennae on top of the Building. Tenant shall also have the right to place
Tenant’s corporate logo proportionately sized based on Tenant’s RSF on a
backlighted monument sign facing the main road fronting the Building. Any other
tenant, who wishes to have signage on the monument sign for the Building, must
be required to lease at least one (1) full floor of office space within the
Building and shall only be allowed a sign strip not larger in size than its
proportionate percentage of RSF leased in the Building in relation to the total
size of the sign area on the monument sign for the Building. The design and
placement of the foregoing described signage of Tenant is set forth on Exhibit
J.

B. If at any time during the Initial Lease Term or any Renewal Lease Term,
Tenant leases less than fifty percent (50%), but greater than thirty percent
(30%) of the RSF in the Building, Tenant shall then have the non-exclusive right
to have the same nature and quality of signage on the Building in accordance
with the terms and provisions of Subsection A. above, but Tenant shall have only
fifty percent (50%) of the total permissible signage described in Subsection A
above and only one (1) sign on the façade of the Building. At any time that the
RSF that Tenant leases within the Building is less than fifty percent (50%), but
greater than thirty percent (30%) of the RSF in the Building, Tenant shall
remove the excess signage as described in the preceding sentence within three
(3) months of the date on which Tenant leases such lesser RSF.

 

- 42 -



--------------------------------------------------------------------------------

C. All signage: (i) must comply with Landlord’s applicable sign criteria;
(ii) is subject to reasonable approval by Landlord of such signage and its
placement, said approval shall not be unreasonably withheld, conditioned and/or
delayed; (iii) is subject to Tenant obtaining all necessary governmental and
subdivision indenture consents and permits and complying with all Applicable
Laws with respect to the installation and maintenance of such signage; and
(iv) must be removed by Tenant at Tenant’s expense at the termination of this
Lease. All costs and expenses of any kind associated with signage (including,
but not limited to, the costs of designing, manufacturing, installing,
maintaining, replacing and removing signage and the costs of obtaining all
necessary approvals and permits) shall be paid by Tenant.

30. Assignment or Transfer by Landlord. Landlord may at all times assign all or
part of its interest in this Lease, or may sell or transfer all or part of its
interest in the Property. Tenant agrees to attorn to Landlord’s purchaser or
assignee and Landlord’s purchaser shall agree to recognize all aspects of this
Lease as proscribed for Landlord hereunder.

31. Miscellaneous.

A. All of the covenants of Tenant under this Lease shall be deemed and construed
to be “conditions” as well as “covenants”, as though both words were used in
each separate instance within this Lease.

B. The Section headings appearing in this Lease are inserted only as a matter of
convenience, and in no way define or limit the scope of any Section.

C. All of the terms of this Lease shall extend to and be binding upon the
parties to this Lease and their respective heirs, executors, administrators,
successors and permitted assigns.

D. This Lease and the parties’ respective rights under this Lease shall be
governed by the laws of the State of Missouri. In the event of litigation, suit
shall be brought in St. Louis County, Missouri or St. Charles County, Missouri.

E. Each party to this Lease has participated in the drafting of this Lease, and
expressly acknowledges such joint participation, to avoid application of any
rule construing contractual language against the party which drafted such
language.

F. This Lease is modified and affected by the Exhibits and Addenda which are
attached to this Lease and made a part of this Lease.

G. Submission of this Lease by Landlord shall not be deemed to be a reservation
of the Premises. Landlord shall not be bound hereby until a copy of this Lease
has been fully signed by Landlord and Tenant and delivered to each party.

H. Time is of the essence in this Lease and all of its provisions. If the date
provided for the performance of any act under this Lease occurs on a Saturday,
Sunday or a holiday observed by national banks in the State of Missouri, then
the time for the performance of such act shall be deemed extended to the next
following business day.

 

- 43 -



--------------------------------------------------------------------------------

I. The person or persons executing this Lease on behalf of Landlord and Tenant,
respectively, hereby covenant, represent and warrant that: (i) each is duly
organized and validly existing as the type of entity described in the first
paragraph of this Lease, (ii) each is in good standing under the laws of the
state in which it is organized, (iii) each has the power to enter into this
Lease, (iv) the person or persons executing this Lease on behalf of Landlord and
Tenant, respectively, are duly authorized to execute this Lease on its behalf,
and (v) this Lease is binding on Landlord and Tenant, respectively. At the time
this Lease is signed, Tenant shall provide Landlord with certified resolutions
(or other evidence of authority reasonably satisfactory to Landlord) of its
governing body authorizing the execution of this Lease.

J. In the event of any litigation or other proceedings (including, but not
limited to, arbitration and bankruptcy proceedings) between Landlord and Tenant
concerning this Lease or the Premises, the non-prevailing party shall pay to the
prevailing party all court costs and reasonable attorneys’ fees and costs of
such litigation or other proceeding, if any, incurred by the prevailing party in
connection with such litigation or other proceeding.

K. In the event that Landlord is made a party to any litigation or other
proceedings involving third parties as the result of any alleged act or omission
by Tenant, Tenant shall pay to Landlord all court costs and reasonable
attorneys’ fees and costs of such litigation or other proceeding, if any,
incurred by the Landlord in connection with such litigation or other proceeding
(examples, include such things as mechanic’s lien litigation arising out of work
performed by a contractor hired by Tenant, or a dispute between Tenant and a
sublessee of Tenant). This Section does not apply if Landlord’s involvement in
the third party litigation is not due to acts or omissions of Tenant or if
Landlord would otherwise have been a party to the third party litigation without
regard to acts or omissions of Tenant.

L. This Lease and the Exhibits and Addenda to this Lease constitute the entire
agreement between Landlord and Tenant concerning Tenant’s lease of the Premises,
and said Lease and exhibits supersede in their entirety all prior agreements,
including all letters of intent.

M. No amendment to this Lease shall be binding on a party to this Lease unless
the amendment is in writing and signed by the party to be bound.

N. No waiver shall be binding on a party unless the waiver is in writing and
signed by the party to be bound. Delay in enforcing rights shall not constitute
a waiver of the right to enforce such rights. Failure to strictly enforce the
terms of this Lease shall not constitute a waiver of Landlord’s rights to at any
time thereafter strictly enforce the terms of this Lease. Acceptance by Landlord
of part of a payment due under this Lease shall not constitute a waiver of
Landlord’s rights to enforce a Default resulting from failure to make the full
payment due, and shall not constitute an accord and satisfaction, unless both
Landlord and Tenant sign a separate written agreement (meaning separate from any
writing on any check tendered to Landlord) expressly setting forth the terms of
the waiver or accord and satisfaction. The parties agree that Landlord shall not
be bound by any agreements or language on any checks tendered to Landlord by or
on behalf of Tenant.

 

- 44 -



--------------------------------------------------------------------------------

O. The following obligations under this Lease shall survive any expiration or
earlier termination of this Lease for any reason: (i) all Tenant and Landlord
indemnification obligations, (ii) Tenant’s obligation to keep the Premises free
of liens, (iii) all obligations Tenant had to maintain the Premises in the
condition required by this Lease during the time that it was in possession,
(iv) all obligations Tenant has at the termination of this Lease to remove
Tenant improvements, to restore the Premises as required by this Lease and to
repair damage caused by the removal of property from the Premises, (v) all
unpaid monetary obligations which pertain to periods prior to the date this
Lease terminated, (vi) any obligation to confirm that its rights under this
Lease have terminated, (vii) all damages due to Landlord or Tenant as a result
of any default by the other under this Lease, and (viii) all obligations of
Tenant pursuant to Sections 13, 31.J and 31.K of this Lease. The obligations
which survive are those obligations which accrued before the expiration or
termination of this Lease. For example, if person X slips and falls in the
Premises the day before this Lease terminates, Tenant’s obligation to indemnify
Landlord against any claim by person X shall survive termination of the Lease
since Tenant’s obligation to indemnify Landlord against that liability claim
accrued prior to termination of the Lease, however, if person Z slips and falls
in the Premises the day after this Lease terminates, this Section O does not
create any obligation of Tenant to indemnify Landlord against any claim by
person Z since Tenant did not have an accrued obligation with respect to Z as of
the date the Lease terminated.

P. Nothing in this Lease, expressed or implied, is intended to confer upon any
organization, person, corporation, partnership, joint venture or other entity,
other than the parties to this Lease, any rights or remedies of or by reason of
this Lease.

Q. Tenant’s officers, employees, invitees and customers shall have access to the
Premises at all times (including hours other than normal business hours);
provided, however, that after normal business hours Landlord may elect to impose
reasonable security precautions to restrict access to the Premises by other
persons, and further provided that Landlord may reasonably restrict access to
the Building pursuant to Section 10 above.

32. [INTENTIONALLY DELETED].

33. Recording. If requested by Tenant, Landlord and Tenant will execute a
memorandum of lease in the form attached as

Exhibit L, which may be recorded by Tenant in the St. Charles County real estate
records. Upon the termination of this Lease or upon any information in such
memorandum becoming inaccurate, Tenant or Landlord shall, upon request of the
other party, promptly execute an instrument in recordable form that states that
the Lease has terminated, or that corrects any inaccurate information, as the
case may be.

34. Bankruptcy of Tenant. Landlord shall be entitled to all rights and remedies
under this Lease, in addition to any other rights and remedies that may be
available to Landlord, in the event that Tenant files, or has filed against it,
a petition under the Bankruptcy Code (11 U.S.C. §101, et. seq., as from
time-to-time amended).

35. Expansion Rights.

 

- 45 -



--------------------------------------------------------------------------------

A. Tenant shall have the continuing right to lease all or any portion of the
space within the Building not initially leased by Tenant that is vertically or
horizontally contiguous to the Premises, under the same terms, conditions and
provisions of this Lease (except as such terms are modified by this Section), if
Landlord receives Tenant’s written election to lease additional space prior to
the date on which Landlord and one (1) or more tenants have executed a term
sheet or a lease agreement relating to such space (the space is referred to as
“Expansion Space” and the option is referred to as the “Expansion Option”). If
Tenant exercises the Expansion Option later than twelve (12) months after the
Commencement Date, Tenant shall have the option either (i) to receive a Tenant
Improvement Allowance for the Expansion Space in an amount prorated based upon
the remaining portion of the Initial Lease Term or (ii) to receive the full
amount of the Tenant Improvement Allowance (Forty Dollars and No Cents ($40.00)
per RSF of Expansion Space), but the monthly amount of the Base Rent shall
increase to reflect Landlord financing the amount by which the full Tenant
Improvement Allowance exceeds the prorated amount of the Tenant Improvement
Allowance that Tenant would be entitled to receive under clause (i) (referred to
as the “Amount Financed”). The Amount Financed shall bear interest at 8.5% per
annum and be amortized on a straight line basis over the remainder of the
Initial Lease Term, and the monthly Base Rent shall be increased by the monthly
amount that is amortized. Notwithstanding the foregoing, Landlord shall have no
obligation, and no requirement shall exist for Landlord, to hold or to reserve
any additional space within the Building or to hold any such space off the
market. Landlord shall be free to lease all or any of such remaining office
space within the Building to any party without any prior notice to Tenant.

B. If Tenant exercises its option to lease Expansion Space, the parties shall
execute an amendment to this Lease reflecting the addition of any Expansion
Space to the Lease. Tenant’s lease of the Expansion Space shall be co-terminous
with Tenant’s lease of the original Premises (“Original Premises”). Base Rent
for the Expansion Space shall be at the same rate per RSF as the rate for the
Original Premises and the rate shall change on the same dates as the rate
changes for the Original Premises (for example, if the Base Rent for the
Original Premises was $21.93 per RSF on May 15, 2009, and the Expansion Space
was delivered to Tenant substantially completed on May 15, 2009, Tenant would
commence paying Base Rent for the Expansion Space at the rate of $21.93 per RSF
commencing on May 15, 2009).

C. Notwithstanding any provision to the contrary herein, (i) each parcel of
Expansion Space must contain at least 3,000 RSF, (ii) the term for which Tenant
will be paying Base Rent for the Expansion Space shall not be less than three
(3) years, and (iii) no Default shall exist and be continuing under this Lease
at the time that the Expansion Option is exercised. In the event that the amount
of time remaining under the current term of the Lease would be less than three
years at the time the Expansion Space is added to the Lease, Tenant shall have
the right in order to satisfy the requirement of a three (3) year lease term to
extend the existing Lease Term for the entire Premises to a new expiration date
that is three years after the date on which Tenant begins paying Base Rent on
the Expansion Space. This extension shall not affect the existing renewal
options of Tenant for the Premises. During such stub period, the Base Rent shall
continue at the same rate per RSF as being paid by Tenant in the month preceding
the commencement of such stub period, except that the annual 2% escalation shall
continue to be applied at the commencement of each new Lease Year during the
Initial Lease Term (and any escalation formula applicable during a renewal
period shall continue to be applied if the

 

- 46 -



--------------------------------------------------------------------------------

extension occurs during a renewal period).

D. In the event that Tenant elects that Landlord shall be responsible to
coordinate the construction work and/or renovation work within the Expansion
Space, then the Rent Commencement Date for such Expansion Space shall be the
date on which Landlord has delivered possession of the Expansion Space to Tenant
in substantially completed condition based on the plans and specifications of
Tenant that were approved by Landlord. Notwithstanding the foregoing, if the
Rent Commencement Date for the Expansion Space is delayed due to Tenant Delay,
then the Rent Commencement Date shall be accelerated to the date the Rent
Commencement Date would have reasonably occurred had the Tenant Delay not
occurred.

E. In the event that Tenant elects to be responsible to coordinate the
construction work and/or renovation work within the Expansion Space, then the
Rent Commencement Date for such Expansion Space shall be the sooner to occur of
a.) one hundred and fifty (150) days following the delivery the Expansion Space
by Landlord to Tenant in vacant condition or b.) that date on which Tenant
commences to use the Expansion Space for business purposes which shall not be
deemed to include the work undertaken by Tenant and its contractors within the
Expansion Space. Notwithstanding the foregoing, Tenant shall be responsible to
use commercially reasonable efforts to prepare the Expansion Space for occupancy
as soon as reasonably possible after it is delivered to Tenant.

36. Right of First Offer.

A. During the Initial Lease Term or any Renewal Lease Term, Landlord grants to
Tenant a continuing right of first offer (“ROFO”) to lease any space within the
Building not initially leased by Tenant (“Second Generation Space”), but which
has been subsequently leased by another tenant and then becomes available to be
leased. Tenant’s ROFO is subject to any renewal, expansion or other rights or
options that Landlord may have granted to third parties prior to Tenant
exercising its ROFO.

B. Upon each occasion of any Second Generation Space becoming available for
lease, Landlord shall give Tenant written notice of the availability of Second
Generation Space. If Tenant desires to lease all or a specified portion (subject
to the limitation in 36.D) of the Second Generation Space described in
Landlord’s notice letter (the “Notice Space”), Tenant shall notify Landlord in
writing within ten (10) business days after the date of Landlord’s notice letter
that it is electing to lease all or a specified portion of the Notice Space. If
Landlord does not receive Tenant’s election to lease the Notice Space within ten
(10) business days after the date of Landlord’s notice letter, then Landlord
shall be free to lease all or any part of the Notice Space to third parties on
any terms, and Tenant shall have no further rights with respect to said Notice
Space.

C. If Tenant exercises its ROFO to lease Second Generation Space, the Base Rent
for the Second Generation Space shall be equal to the “Fair Market Rental Rate”
as that term is defined, adjusted and determined in accordance with Sections
37.B. and C.

 

- 47 -



--------------------------------------------------------------------------------

D. Notwithstanding any provision to the contrary herein, (i) each parcel of
Second Generation Space must contain at least 3,000 RSF, (ii) the term for which
Tenant will be paying Base Rent for the Second Generation Space shall not be
less than three years, and (iii) no Default shall exist and be continuing under
this Lease at the time that the ROFO is exercised.

E. The parties shall execute an amendment to this Lease reflecting the addition
of any Second Generation Space to the Lease. Tenant’s lease of the Second
Generation Space shall be co-terminous with Tenant’s lease of the original
Premises. Landlord is not obligated to provide any allowance in connection with
Second Generation Space. If the calculation of the Fair Market Rental Value is
based on an assumption of a new base year for operating expenses, taxes and
insurance expenses for the Second Generation Space, then the lease amendment
adding the Second Generation Space shall reflect a new base year for the Second
Generation Space only that is consistent with the assumptions made in
calculating the Fair Market Rental Value of the Second Generation Space.

F. In the event that Tenant elects that Landlord shall be responsible to
coordinate the construction work and/or renovation work within the Second
Generation Space, then the Rent Commencement Date for such Second Generation
Space shall be the date on which Landlord has delivered possession of the Second
Generation Space to Tenant in substantially completed condition based on the
plans and specifications of Tenant that were approved by Landlord.
Notwithstanding the foregoing, if the Rent Commencement Date for the Second
Generation Space is delayed due to Tenant Delay, then the Rent Commencement Date
shall be accelerated to the date the Rent Commencement Date would have
reasonably occurred had the Tenant Delay not occurred.

G. In the event that Tenant elects to be responsible to coordinate the
construction work and/or renovation work within the Second Generation Space,
then the Rent Commencement Date for such Second Generation Space shall be the
sooner to occur of a.) one hundred and fifty (150) days following the delivery
the Second Generation Space by Landlord to Tenant in vacant condition or b.)
that date on which Tenant commences to use the Second Generation Space for
business purposes which shall not be deemed to include the work undertaken by
Tenant and its contractors within the Second Generation Space. Notwithstanding
the foregoing, Tenant shall be responsible to use commercially reasonable
efforts to prepare the Expansion Space for occupancy as soon as reasonably
possible after it is delivered to Tenant.

37. Renewal Option.

A. Tenant shall have the right and option to extend the term of this Lease for
the number of renewal periods and years set forth in the Basic Lease Data
section for either the entire Premises then being leased by Tenant or for any
single contiguous full floor or partial floor portion of the Premises as elected
by Tenant upon the following additional terms and conditions:

(i) No monetary or other material event of Default by Tenant has occurred under
this Lease and is continuing at the time the applicable renewal option is
exercised, or is continuing at the time of the commencement of the renewal
period.

 

- 48 -



--------------------------------------------------------------------------------

(ii) Tenant shall give to Landlord written notice of the exercise of the
applicable renewal option not less than two hundred seventy (270) days nor more
than three hundred sixty (360) days prior to the expiration of the term that
immediately precedes such renewal term that Tenant has elected to renew this
Lease at the end of the lease term then in effect. If Landlord does not receive
Tenant’s written notice at least two hundred seventy (270) days prior to the
commencement of a renewal period, Tenant shall be deemed to have waived all
remaining renewal options to renew this Lease. Time is of the essence with
respect to exercise of each renewal option, and Landlord may treat the renewal
option as lapsed and rent all or any part of the Premises to other persons for
all or any part of that period (and later periods) if the Landlord has not
received Tenant’s written renewal notice at least two hundred seventy (270) days
prior to commencement of the renewal term.

(iii) This Lease must be in full force and effect as of the commencement of the
renewal period, as all renewal options automatically terminate upon any
termination of this Lease.

(iv) As long as the condition in Subsection A.(iii) above has been met, Tenant’s
right to renew this Lease shall not be limited by 1.) any future
creditworthiness test, 2.) or any prior Defaults that have been cured and which
did not result in a termination of this Lease or 3.) any prior subleasing or
assignments by Tenant provided they were done in compliance with the
requirements of the Lease.

B. All provisions of this Lease shall apply to Tenant’s leasing of the Premises
during each renewal term, except the Base Rent payable by Tenant to Landlord
during each renewal period shall be ninety-five (95%) of the then “Fair Market
Rental Rate” as determined in the manner set forth in Subsection C below (the
new rental rate which is 95% of the Fair Market Rental Rate is referred to as
the “New Rental Rate”). The calculation of the Fair Market Rental Rate shall
include a new base year for Operating Expenses, Taxes and Insurance Expenses.

C. As used in this Lease, the term “Fair Market Rental Rate” shall mean the Base
Rent determined pursuant to the procedure set forth in this Subsection C. The
determination of the Fair Market Rental Rate for the Premises under this Lease
shall be based upon the effective base rentals having been agreed to by arms
length landlords and tenants for comparable office buildings (i.e. similar age,
location, and type) and with respect to leases having executed within the twelve
(12) months preceding the calculation of the Fair Market Rental Rate in (i) the
area from the WingHaven development east to Interstate 270, including Class A
suburban office buildings along the Highway 64/40 corridor, and (ii) the area
from Highway 270 south to Manchester Road. Other considerations to be taken into
account in determining the Fair Market Rental Rate for the Premises shall
include the following considerations if they are relevant under the
circumstances, including, but expressly limited to: (i) the term of this Lease,
(ii) the size of the applicable space, (iii) the pass through obligations under
this Lease compared with the pass through obligations at comparable properties,
(iv) the amenities offered by the WingHaven® development, (v) the location of
the WingHaven® development, (vi) then prevalent market conditions, including
those relating to leasing inducements being offered or not being offered at that
time, including rental abatements, lease

 

- 49 -



--------------------------------------------------------------------------------

assumptions, tenant improvement allowance funding, (vii) the potential absence
of real estate brokerage fees, all for office buildings of comparable size, age,
quality and location. If the Fair Market Rental Rate is to be determined by
Qualified Brokers (defined below) pursuant to the provisions of this Subsection
C., then the Qualified Brokers shall be entitled to only take into consideration
the factors set forth in this Subsection C in determining the Fair Market Rental
Rate. Within thirty (30) days of the receipt of Tenant’s notice of its exercise
of its renewal option, Landlord shall notify Tenant of its determination of the
Fair Market Rental Rate having been determined in good faith based on the
criteria set forth herein. For a period of thirty (30) days following Landlord’s
disclosure of its determination of the Fair Market Rental Rate, Landlord and
Tenant shall exercise good faith efforts to agree upon the Fair Market Rental
Rate for the space in question, applying the foregoing standards. If Landlord
and Tenant are able to agree in writing upon such New Rental Rate, then such
agreed upon Fair Market Rental Rate shall represent the new base rent for the
renewal term in question. If, however, Landlord and Tenant are unable to agree
in writing upon such Fair Market Rental Rate within the foregoing thirty
(30)-day period, then, at the election of Tenant, a.) unless Tenant delivers a
written notice to Landlord of its election to enter into binding arbitration not
later than forty (40) days after the date of Landlord’s initial determination of
the Fair Market Rental Rate, Tenant will be deemed to have rescinded its renewal
option exercise and the applicable Lease Term shall expire as if Tenant has not
exercised said renewal option or b.) if Tenant delivers a written notice to
Landlord of its election to enter into binding arbitration not later than forty
(40) days after Landlord’s initial determination of the Fair Market Rental Rate,
Landlord and Tenant will proceed into binding arbitration to determine the Fair
Market Rental Rate as follows::

(i) Within thirty (30) days Tenant delivers a written notice to Landlord of its
election to enter into binding arbitration, Tenant and Landlord shall each
appoint a real estate Broker that satisfies the following criteria (“Qualified
Broker”): (a) the Broker must have at least ten (10) years experience in leasing
commercial property comparable to the Premises in the St. Louis, Missouri
metropolitan area, and (b) the Broker must be currently licensed as an Broker in
the State of Missouri. In case either Tenant or Landlord shall fail to appoint a
Qualified Broker for a period of thirty (30) days following the non-notifying
party’s receipt of the aforesaid notice, then the Qualified Broker appointed by
the party not failing to make such appointment shall appoint a Qualified Broker
for and on behalf of the party so failing to appoint a Qualified Broker.
Landlord shall submit its proposed Fair Market Rental Rate Base Rent amount to
the Qualified Brokers (“Landlord’s Base Rent”), and Tenant shall submit its
proposed Fair Market Rental Rate Base Rent amount (“Tenant’s Base Rent”) to the
Qualified Brokers. The Qualified Brokers, appointed as aforesaid, shall within
thirty (30) days following their appointment, attempt to agree upon the Fair
Market Rental Rate for the Premises for the Renewal Term using the standards set
forth above, and shall select either Landlord’s Base Rent or Tenant’s Base Rent
(whichever most closely approximates the Fair Market Rental Rate based on the
criteria set forth herein) as the Fair Market Rental Rate for the Premises, but
are not permitted to select any other amount, and the Fair Market Rental Rate
Base Rent selected by both Qualified Brokers shall be used to calculate the New
Rental Rate for the Renewal Term if they are able to agree on which Fair Market
Rental Rate shall apply. If said Qualified Brokers are unable to agree upon such
Fair Market Rental Rate within such thirty (30) day period, said Qualified
Brokers shall appoint a third Qualified Broker. In case said Qualified Brokers
shall refuse or are

 

- 50 -



--------------------------------------------------------------------------------

unable to agree upon a third Qualified Broker, then such third Qualified Broker
shall be appointed by the then acting president of the St. Louis Board of
Realtors (“President”), or its successors or assigns, or if such President shall
be unwilling to make such appointment, then such third Qualified Broker shall be
selected by drawing from a pool of two (2) or more Qualified Brokers which such
President deems qualified, and provided such President shall appoint (or
designate for the pool of eligible candidates) only persons who are deemed to be
neutral to the parties (i.e., who have no potential conflict of interest that
might favor Landlord or Tenant). The third Qualified Broker shall independently
select either the Landlord’s Base Rent or the Tenant’s Base Rent (whichever most
closely approximates the Fair Market Rental Rate based on the criteria set forth
herein) as its determination of the Fair Market Rental Rate for the Renewal
Term, and the Fair Market Rental Rate selected by the third Qualified Broker
shall be used to calculate the New Rental Rate for the Renewal Term.

(ii) Each party shall bear the fee charged by the Qualified Broker appointed by
it in connection with performing the services required by this Section, and if
the third Qualified Broker is appointed, the fee charged by such third Qualified
Broker for its services under this Section shall be divided equally between the
parties. The parties acknowledge and agree that the Base Rent for the space in
question may be expressed as an amount which is subject to periodic increases
based on fixed amounts, or a fixed percentage, or any one of the indexes
published by the United States Department of Labor, Bureau of Statistics, and
referred to as the “Consumer Price Index”, or some other generally recognized
index.

D. The parties agree to be legally bound by the new base to be applicable to the
Premises for such renewal term(s) as determined in accordance with the foregoing
procedures set forth in this Section 37.

38. Connectivity.

A. Subject to the provisions of Section 38.C, Tenant shall have the
non-exclusive right to bring its telecommunications services into the Building
including installation of conduit, fiber and telecommunications related
equipment, subject, however, to the terms and conditions contained in Exhibit N
attached hereto and incorporated herein by this reference, provided, however,
Sections 8, 10 and 11 of Exhibit N shall not be applicable to the Building
(instead, the provisions in the Lease governing the term, indemnification and
insurance shall apply to Tenant’s telecommunication equipment located on the
Property, rather than those Sections of Exhibit N). Landlord shall not charge an
access charge for the privilege of accessing the Building or the property
surrounding the Building that is to be accessed by Tenant in order to bring its
telecommunications services into the Building.

B. Subject to the provisions of Section 38.C, in the event that Landlord or an
affiliate of Landlord constructs a Summit Place II office, additional office
building adjacent to the Building, or one or more hotels adjacent to the
Building, (any one or more being a “Summit Development”), Landlord agrees that
Landlord or any affiliate of Landlord that owns any one or more Summit
Development shall grant similar rights of access to all such Summit Developments
on an ongoing basis through the Initial Lease Term as may be extended and no
access charge shall be charged for such rights (however, a reasonable charge may
be charged for the occupancy

 

- 51 -



--------------------------------------------------------------------------------

of above ground space, other than riser and ceiling space within the Building
and other than the anticipated 3 feet by 3 feet space required for Tenant’s
telecom equipment (as defined below) within the portion of the Building
described in Section 38.C(iv) below).

C. The rights granted to Tenant in Sections 38.A and 38.B are subject to the
following general terms and conditions:

(i) The wiring and equipment to be placed on real estate owned by Landlord or
its affiliate is collectively referred to as “Telecom Equipment”. As provided in
Sections 38.A and 38.B Tenant shall have the right to place Telecom Equipment on
the property of Landlord or its affiliate as provided in said sections without
paying an access charge, however, the owner of the affected real estate must
still approve in writing the actual location at which such Telecom Equipment is
placed so that it does not interfere with other existing and future uses of the
property. Such approval by the property owner shall not be unreasonably
withheld, delayed or conditioned, provided the owner may impose reasonable
charges for the use of any above ground space that is to be occupied, other than
riser and ceiling space within the building, and other than the anticipated 3
feet by 3 feet space required for Tenant’s Telecom Equipment within the portion
of the building described in Section 38.C(iv) below).

(ii) Tenant is responsible for all costs and expenses of installing and
operating Telecom Equipment, and for all activities conducted pursuant to this
Section. It is understood and agreed that Tenant’s activities pursuant to this
Section are subject to all terms and conditions in this Lease that may be
applicable, including but not limited to provisions making Tenant responsible
for any damage caused during installation, operation or removal of Tenant’s
equipment, the obligation to comply with all Applicable Laws, the obligation to
remove equipment upon termination of the Lease, Tenant’s indemnification
obligations, and Tenant’s obligation to comply with building Rules and
Regulations.

(iii) Prior to entry into any building, the owner of such building may require
Tenant to sign a license agreement substantially in the form attached as Exhibit
N hereto.

(iv) The rights granted to Tenant in Section 38.B are subject to the space
needed by Tenant being available in the telecommunications room in the building
to which Tenant has requested access. Tenant has advised Landlord that the
Telecom Equipment that would normally be placed in telecommunication rooms is
relatively small (floor space of approximately 3 feet wide by 3 feet long and
does not exceed standard ceiling heights for office buildings), and a building
owner may deny access to Tenant if Tenant’s Telecom Equipment would occupy more
than that amount of space, but subject to the next sentence, will agree to work
with Tenant to reasonably accommodate requests by Tenant to make arrangements
for additional space and alternative locations as may be required for Tenant’s
Telecom Equipment. In connection with providing an alternative location for
Tenant’s Telecom Equipment, (i) it is intended that Telecom Equipment be placed
in another common area building equipment room that is reasonably acceptable to
Tenant and the owner shall not be required to make rentable space available, and
(ii) if any build out or other improvements are needed in order for Tenant to
use such alternative location, all such build out and improvements shall be at
the sole cost and expense of Tenant and pursuant to plans approved by the
building owner in writing.

 

- 52 -



--------------------------------------------------------------------------------

39. WAIVER OF JURY TRIAL. LANDLORD AND TENANT HEREBY WAIVE ANY AND ALL RIGHT TO
A TRIAL BY JURY ON ANY ISSUE TO ENFORCE ANY TERM OR CONDITION OF THIS LEASE, OR
WITH RESPECT TO LANDLORD’S RIGHT TO TERMINATE THIS LEASE, OR TERMINATE TENANT’S
RIGHT OF POSSESSION.

40. SECURITY DEPOSIT. Tenant shall not be required to provide a security
deposit, letter of credit or personal guaranty.

SECTIONS 5.G, 13.G AND 37 OF THIS LEASE CONTAIN BINDING ARBITRATION PROVISIONS
WHICH MAY BE ENFORCED BY THE PARTIES AS TO THE MATTERS DESCRIBED IN SAID
SECTIONS. THE PARTIES MAY BY MUTUAL WRITTEN AGREEMENT, BUT ARE NOT OBLIGATED TO,
SUBMIT ANY OTHER MATTERS TO BINDING ARBITRATION AS DESCRIBED UNDER EXHIBIT M.

WHEREFORE, Landlord and Tenant have respectively executed this Lease as of the
day and year first above written.

 

TENANT:     LANDLORD:

TIME WARNER TELECOM

HOLDINGS INC., a Delaware

corporation

   

SUMMIT PLACE I, LLC,

a Missouri limited liability company

By: /s/ Charles W. Boto

Charles W. Boto

President, Real Estate

   

By: McEagle Summit Place, LLC

(“McEagle”), Manager of Summit

Place I, LLC

     

By: /s/ Paul J. McKee, Jr.

Paul J. McKee, Jr.

Chief Manager of McEagle

 

- 53 -